     Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 1 of 72

 1                    IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
 2                             HOUSTON DIVISION

 3   __________________________________
                                       )
 4   DWIGHT RUSSELL, et. al.,          )
                  Plaintiffs,                 )
 5                                            ) CIVIL ACTION NO.
     VS.                                      ) 4:19-CV-226
 6                                            )
     HARRIS COUNTY, TEXAS, et. al.,           ) 1:32 P.M.
 7              Defendants.                   )
     __________________________________)
 8

 9                             STATUS CONFERENCE
                     BEFORE THE HONORABLE LEE H. ROSENTHAL
10                     CHIEF UNITED STATES DISTRICT JUDGE
                                   JUNE 11, 2020
11
     APPEARANCES: (All parties appeared via video conference)
12
     FOR PLAINTIFFS:
13   MR. ALEC GEORGE KARAKATSANIS
     MS. ELIZABETH ANNE ROSSI
14   Civil Rights Corps
     1601 Connecticut Avenue NW, Suite 800
15   Washington, DC 20009
     (202)894-6142
16
     MR. NEAL S. MANNE
17   MR. JOSEPH S. GRINSTEIN
     Susman Godfrey LLP
18   1000 Louisiana, Suite 5100
     Houston, Texas 77002
19   (713)653-7827

20   MR. MICHAEL GERVAIS
     Susman Godfrey LLP
21   1900 Avenue of the Stars, Suite 1400
     Los Angeles, New York 90067
22   (212)336-8330

23   MR. PETER BLACKMER STEFFENSEN
     Texas Civil Rights Project
24   1405 Montopolis Drive
     Austin, Texas 78741
25   (512)474-5073
     Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 2 of 72   2

 1   APPEARANCES CONTINUED:

 2   FOR THE DEFENDANT HARRIS COUNTY, TEXAS:
     MS. MELISSA LYNN SPINKS
 3   Harris County Attorney's Office
     1019 Congress, 15th Floor
 4   Houston, Texas 77002
     (713)274-5132
 5
     FOR THE DEFENDANT SHERIFF ED GONZALEZ:
 6   MR. MURRAY FOGLER
     Fogler, Brar, Ford, O'Neil & Gray, LLP
 7   909 Fannin Street, Suite 1640
     Houston, Texas 77010
 8   (713)481-1010

 9   MS. VICTORIA LYNN JIMENEZ
     Harris County Attorney's Office
10   1019 Congress, 15th Floor
     Houston, Texas 77002
11   (713)274-5140

12   FOR INTERESTED PARTY THE TEXAS ATTORNEY GENERAL:
     MR. ADAM ARTHUR BIGGS
13   MR. ERIC HUDSON
     OFFICE OF THE ATTORNEY GENERAL
14   P.O. Box 12548
     Capitol Station
15   Austin, Texas 78711
     (512)463-2120
16
     FOR INTERESTED PARTY DISTRICT ATTORNEY KIM OGG:
17   MR. SCOTT ANTHONY DURFEE
     MR. DAVID MITCHAM
18   Assistant District Attorneys
     1201 Franklin, 6th Floor
19   Houston, Texas 77002
     (713)755-5816
20
     FOR INTERESTED PARTY LINA HIDALGO, HARRIS COUNTY JUDGE:
21   MS. KATHRYN M. KASE
     Kathryn M. Kase, Attorney at Law
22   3720 Greenbriar
     P.O. Box 980849
23   Houston, Texas 77098
     (713)444-2044
24
     ALSO PRESENT:
25   JUDGE HERB RITCHIE
     337th Criminal Court
     Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 3 of 72   3

 1   APPEARANCES CONTINUED:

 2   ALSO PRESENT:
     JUDGE BRIAN WARREN (Via Telephone)
 3   209th Criminal Court

 4   MR. ALEX BUNIN
     MS. SARAH WOOD
 5   Harris County Public Defender's Office

 6   MS. KIM OGG
     MR. STEPHEN DRIVER
 7   Harris County District Attorney's Office

 8   MR. MARK THIESSEN
     Harris County Criminal Lawyers Association
 9
     COURT REPORTER:
10   Heather Alcaraz, FCRR, RMR
     Official Court Reporter
11   515 Rusk, Suite 8004
     Houston, Texas 77002
12   (713)250-5584

13

14

15

16

17

18

19

20

21

22

23

24
     Proceedings recorded by mechanical stenography, transcript
25   produced by computer.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 4 of 72   4

              1                                   PROCEEDINGS

              2   ________________________________________________________________

              3         (The following proceedings held via video conference.)

              4                                      * * *

13: 33:1 1    5               THE COURT:    All right.     I think we're ready to begin.

              6   We'll start by taking -- having those who are, first,

              7   representing parties or interested nonparties and have a

              8   speaking role today to identify yourselves and on whose behalf

              9   you are speaking, and then I'll hear from any others who are

             10   present, just so we know who's on the line.

13: 33:3 3   11               Go ahead, please.

13: 33:3 5   12               MR. MANNE:    Neal Manne for plaintiffs.

13: 33:3 9   13               THE COURT:    Thank you, sir.

13: 33:4 4   14               MR. KARAKATSANIS:      Alec Karakatsanis for plaintiffs.

13: 33:4 7   15               JUDGE RITCHIE:     Judge Herb Ritchie, and I'm an

             16   interested nonparty appearing on behalf of the criminal district

             17   judges of Harris County.

13: 33:5 5   18               THE COURT:    Judge Ritchie, I think you're not only an

             19   interested nonparty, you are appearing as a

             20   critical-to-the-process interested nonparty.           Welcome to the

             21   party.

13: 34:1 1   22               JUDGE RITCHIE:     Thank you, ma'am.

13: 34:1 2   23               MR. DURFEE:     Good afternoon, Judge.      This is Scott

             24   Durfee.    I'm here for District Attorney Kim Ogg.

13: 34:1 8   25               THE COURT:    Thank you.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 5 of 72    5

13: 34:2 0    1               MR. FOGLER:     Your Honor, this is Murray Fogler for the

              2   sheriff.

13: 34:2 2    3               THE COURT:    Thank you.

13: 34:2 6    4               MS. SPINKS:     Your Honor, this is Melissa Spinks for

              5   Harris County.

13: 34:3 4    6               THE COURT:    Very good.

13: 34:3 9    7               MR. BUNIN:    Your Honor, it's Alex Bunin, nonparty,

              8   Harris County Public Defender.

13: 34:4 3    9               THE COURT:    I have been practicing the pronunciation

             10   of your name all week, Mr. Bunin.

13: 34:4 8   11               MS. WOOD:     And I'm Sarah Wood also with the public

             12   defender's office.

13: 34:5 2   13               THE COURT:    Thank you.

13: 34:5 5   14               MS. KASE:     Kathryn Kase, legal counsel to nonparty

             15   Harris County Judge Lina Hidalgo.

13: 35:0 2   16               THE COURT:    Thank you very much.

13: 35:1 0   17               MR. BIGGS:    Good afternoon, Your Honor.        Adam Biggs

             18   and Eric Hudson on behalf of state intervenors.

13: 35:1 4   19               THE COURT:    Very good.     Thank you.

13: 35:1 6   20               MR. THIESSEN:     Judge, I'm Mark Thiessen, president of

             21   Harris County Criminal Lawyers Association.

13: 35:2 1   22               THE COURT:    Thank you for being here, sir.

13: 35:2 2   23               MR. THIESSEN:     Thank you.

13: 35:2 4   24               THE COURT:    Okay.    Are all the others who are

             25   representing interested parties or interested nonparties on the
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 6 of 72   6

              1   phone going to be present, but not speaking?

13: 35:4 3    2               Ms. Rossi, for example?

13: 35:4 6    3               MS. ROSSI:    Yes.     That's my intent, Your Honor.

13: 35:4 8    4               THE COURT:    All right.     Thank you.

13: 35:4 9    5               Mr. Steffensen?

13: 35:5 1    6               MR. STEFFENSEN:       Correct, Your Honor.     Thank you.

13: 35:5 4    7               THE COURT:    And who are you appearing for, please?

13: 35:5 7    8               MR. STEFFENSEN:       I am here for the plaintiffs.

13: 35:5 9    9               THE COURT:    Very good.     Thank you.

13: 36:0 0   10               Anybody else in that category?

13: 36:0 7   11               MR. GRINSTEIN:       Your Honor, Joseph Grinstein for the

             12   plaintiffs.

13: 36:0 9   13               THE COURT:    Very good.

13: 36:0 9   14               And I see -- is District Attorney Ogg intending to

             15   speak, or will Mr. Durfee speak?

13: 36:2 0   16               MS. OGG:     Mr. Durfee, my general counsel's here to

             17   speak for me, but I'm present, Your Honor, and always available.

13: 36:2 5   18               THE COURT:    Thank you.     And I very much appreciate

             19   that.

13: 36:3 0   20               MR. DURFEE:     And, Your Honor --

13: 36:3 0   21               THE COURT:    All right.     Yes?

13: 36:3 0   22               MR. DURFEE:     I'm sorry, Your Honor.       This is Scott

             23   Durfee.    Mr. Mitcham is our first assistant, and Mr. Driver is a

             24   person who's knowledgeable on our IT issues.           They're both

             25   available as resource witnesses, as necessary.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 7 of 72   7

13: 36:4 6    1               THE COURT:    That's fine, and I appreciate that.

13: 36:4 8    2               Those of you who are present as law clerks, interns,

              3   or on behalf of media entities, if you could please mute

              4   yourselves, and, of course, the rules prohibit you from

              5   broadcasting, transmitting or recording the proceedings, same

              6   rules that apply in court.

13: 37:1 3    7               All right.    I have received several of the reports and

              8   several e-mail communications over the past week.            They made

              9   very interesting and informative reading, and I'd like to just

             10   go over some of those materials and find out where we are, and

             11   then I will turn it over to the parties and interested

             12   nonparties to raise other issues and fill me in on how we are

             13   doing on our shared goals.

13: 37:4 9   14               So let me -- we had one issue that was raised the

             15   first week in June about good time credit for convicted felons

             16   who had been -- who are in the jail, not directly in our

             17   bailiwick, but it was a question raised.          There was 76 inmates

             18   that had been identified as people who could be released if the

             19   credits that should have been applied, but were, apparently,

             20   disputed over in terms of how they were affected by various

             21   executive and other orders, that several courts ruled that the

             22   good time credits did apply, and the question was raised as to

             23   whether that should happen so that those 76 people could be

             24   released.

13: 38:5 6   25               Can anyone speak to the status of that issue?
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 8 of 72   8

13: 38:5 7    1               JUDGE RITCHIE:     I can tell you what I know,

              2   Your Honor, which is --

13: 39:0 6    3               THE COURT:    And this is Judge Ritchie?

13: 39:0 9    4               JUDGE RITCHIE:     Yes, ma'am.

13: 39:1 0    5               THE COURT:    Thank you.

13: 39:1 1    6               JUDGE RITCHIE:     -- somewhat limited.      And in my

              7   court -- and I'm speaking on -- on behalf of my court.             The

              8   issue -- the issue was raised that -- when a defendant pleaded,

              9   and he wasn't released as expected.          And so the way the

             10   attorneys approached it -- since the governor's order prohibited

             11   the sheriff from allotting good time credit, the attorneys in my

             12   court, they apprised me of that, and I listened to their

             13   concerns.

13: 39:4 7   14               So they filed a motion for new trial on the basis, I

             15   think, mainly of involuntary plea, because the defendant thought

             16   that he or she -- I don't remember which now -- was going to get

             17   that amount of credit and would be released.           I granted the

             18   motion for new trial, and immediately after that, the defendant

             19   pleaded for time served, day for day, and that disposed of the

             20   case and that took care of that case.

13: 40:1 9   21               I haven't -- I have not had an attorney raise that

             22   question to me since.      I understand that there may be two people

             23   in my court that the sheriff has notified me that they would be

             24   eligible, but I haven't had an attorney give me the requisite

             25   predicate to rule on it.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 9 of 72   9

13: 40:4 5    1                THE COURT:    All right.    This is the sheriff's

              2   inquiry --

13: 40:4 8    3                JUDGE RITCHIE:    The sheriff --

13: 40:4 8    4                THE COURT:    -- the sheriff sends --

13: 40:5 3    5                JUDGE RITCHIE:    -- was informing me, yes, that I think

              6   -- I believe there were two, if I remember, yes, ma'am.

13: 40:5 6    7                THE COURT:    So if I could ask Mr. Fogler:       What is

              8   the -- your information as to the status of the good-time credit

              9   for convicted felons under the latest court decisions?

13: 41:1 0   10                MR. FOGLER:    As I advised the Court last week, the

             11   list of those 76 inmates was split among the 22 felony district

             12   courts, and the names were sent to each of the judges separately

             13   and individually.

13: 41:3 1   14                As is the case with -- with virtually every issue in

             15   our case, every judge handles the -- their docket individually

             16   and separately, and some of them responded quickly without the

             17   necessity of a motion or other activity from the attorneys

             18   involved to release the particular inmates in their court that

             19   were part of that group; others did not.

13: 42:0 9   20                So the -- the -- the bottom line is that the result

             21   has been spotty and inconsistent among the 22 different judges.

13: 42:2 2   22                THE COURT:    Do you know today how many of those 76

             23   have been released?

13: 42:2 8   24                MR. FOGLER:    I do not.

13: 42:3 1   25                THE COURT:    All right.    I would like to ask you to
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 10 of 72 10

              1    find out, and those that have not been, please contact Mr. Bunin

              2    and Mr. Thiessen, on behalf of the private defense bar, and find

              3    out, of those who have not been released, what court they're in

              4    and whether any lawyer filed -- a motion seeking release on the

              5    basis of good-time credits has been filed and, if not, guys, get

              6    it filed.

13: 43:0 8    7            (Multiple speakers; indiscernible.)

13: 43:0 8    8                 THE COURT:   -- all right?    And if you could do that

              9    promptly and report back, that would be very helpful.           Thank

             10    you.

13: 43:2 4   11                 All right.   Second issue on my list of just going

             12    through your very helpful e-mails on which I was copied or that

             13    were directed to me, there are now two lists that have been

             14    provided to the judges.      One is the first list, 400- -- and on

             15    that list, there are -- of those still in jail, 426 detainees

             16    that apparently -- well, they may not still be in jail.           I'm not

             17    sure.

13: 44:0 7   18                 There are 426 detainees on the first list that have no

             19    prior violent convictions or current violent felony charges that

             20    would disqualify them for release without financial conditions;

             21    perhaps release, at all.      Two hundred fifty-eight of those are

             22    still in the Harris County jail.       So I need to understand

             23    something of why.

13: 44:3 9   24                 A second list consisting of arrests since the first

             25    list, there are 324 names, apparently, on that list that were
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 11 of 72 11

              1    sent to the felony courts the week of June 4th of people who

              2    apparently -- and this may be in dispute -- have no

              3    disqualifying felony prior convictions or present charges or

              4    other holds requiring detention.

13: 45:1 2    5               So I would like to know the status of those.          I know

              6    that we got a very helpful e-mail from Judge Warren in which he

              7    says he had -- as of June 10th, his court, he had 12 people who

              8    had -- who were presumptively -- on a list.         Three were

              9    released; two were subject to other holds; three did have prior

             10    disqualifying convictions for violent acts; four were

             11    potentially eligible, but of those, several had previously

             12    failed to appear when given PR bonds on prior charges or

             13    previously given PR bonds on these charges.         It was unclear

             14    which one, but that doesn't matter, I don't think.

13: 46:0 9   15               His inquiry was do you need individualized bail

             16    hearings for individuals who have previously failed to appear.

             17    I'd be interested in hearing your reactions.         My sense is that

             18    you may well, because there may be exigent or extraordinary

             19    circumstances that would explain and excuse the prior failure to

             20    appear in a way that would make it appropriate to grant the PR

             21    bond on the present charge.

13: 46:4 7   22               And it would seem, to me, that an opportunity on the

             23    part of a defendant to make that case is part of the

             24    individualized bail determination inquiry, but that will not be

             25    an across-the-board rule, and it will largely depend on defense
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 12 of 72 12

              1    counsel to raise the issue and the need for such a hearing.            I

              2    do not fault the judges for not being able to figure out which

              3    of the four who previously failed to appear on PR bonds is now,

              4    in good faith, seeking an individualized hearing to explain why

              5    one should issue in this case nonetheless.

13: 47:4 3    6               Defense counsel would need to be filing those motions

              7    when appropriate, I would think.       I would welcome thoughts from

              8    others more familiar with the process than I.

13: 47:5 3    9               Mr. Fogler, Mr. Bunin, Mr. Thiessen --

13: 47:5 5   10               UNIDENTIFIED SPEAKER:      Your Honor --

13: 47:5 5   11               THE COURT:    -- on behalf of the plaintiffs?

13: 48:0 1   12               MR. FOGLER:     Your Honor, I would just echo the

             13    comments that I made a moment ago because it applies equally

             14    here.   Judge Warren was the only judge who provided the kind of

             15    fulsome explanation that we saw in his e-mail, but --

13: 48:2 1   16               THE COURT:    Because it was enormously helpful.

13: 48:2 5   17               MR. FOGLER:     It was, indeed.    But as to the other 21

             18    of the felony courts, there is a -- there are a wide range of

             19    different handling methods or, sometimes, non-methods in

             20    connection with how they receive these lists.          Some of them

             21    don't do anything with the list.       Some of them are proactive,

             22    and some wait for the defense counsel to make some motion.

13: 49:0 1   23               MR. THIESSEN:     And, Judge, if I may, just -- just to

             24    be frank, I think we have about seven to 800 criminal defense

             25    lawyers in HCCLA, and if you guys send me the list -- I know
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 13 of 72 13

              1    most of these.     I can get in touch with them.

13: 49:1 1    2                 If you tell me who these are, I will personally -- I

              3    will, personally, reach out and call them.         But I'm just --

13: 49:1 7    4                 THE COURT:   Mr. Fogler, add him to the e-mail list.

13: 49:2 2    5                 MR. THIESSEN:   So I will reach out to those lawyers.

              6    I will tell them, "Hey, you have got this."         But I hate to tell

              7    you:   Some of these lawyers are lazy, and they're not doing

              8    it in other --

13: 49:3 0    9                 THE COURT:   I know.

13: 49:3 1   10                 MR. THIESSEN:   I don't know how to make them do it.

13: 49:3 3   11                 THE COURT:   Well, those -- those who you know -- how

             12    are you going to know which lawyers are representing which

             13    defendant?

13: 49:3 9   14                 MR. THIESSEN:   Well, I can look that up, right?

             15    That's public record.

13: 49:4 3   16                 THE COURT:   Okay.     Right.

13: 49:4 3   17                 So, Mr. Fogler, if the sheriff can include

             18    Mr. Thiessen and Mr. Bunin on the list every time it's sent out

             19    to the individual courts, that will put Mr. Thiessen in a much

             20    better position to proactively seek the help of the defense

             21    lawyers, and I hope that helps.         I agree with you we do not have

             22    perfect control as of this point.

13: 50:1 5   23                 JUDGE WARREN:   Judge Rosenthal -- Judge Rosenthal?

13: 50:1 5   24                 THE COURT:   Yes.    Who's --

13: 50:1 5   25                 JUDGE WARREN:   This is Judge Warren --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 14 of 72 14

13: 50:1 7    1               THE COURT:    -- speaking, please?

13: 50:1 7    2               JUDGE WARREN:     This is Judge Brian Warren.       I would be

              3    more than happy to contact or send an e-mail to the prosecution

              4    and to any defense lawyer who's representing a particular

              5    defendant who's on one of my lists.

13: 50:2 8    6               THE COURT:    That would be terrific.

13: 50:3 0    7               JUDGE WARREN:     So I think --

13: 50:3 1    8               THE COURT:    And if you can --

13: 50:3 2    9               JUDGE WARREN:     -- what Mark --

13: 50:3 2   10               THE COURT:    Judge Warren --

13: 50:3 4   11               JUDGE WARREN:     Yes, ma'am.

13: 50:3 5   12               THE COURT:    -- because your practices have been

             13    praised as a role model, the more you can do to encourage your

             14    colleagues, with Judge Ritchie's help, to follow your good

             15    example, we all want those who should and can be released to be

             16    released and ease the risk of continued overcrowding for

             17    everyone --

13: 51:0 1   18               JUDGE WARREN:     I couldn't agree --

13: 51:0 1   19               THE COURT:    -- and protection of their constitutional

             20    rights.

13: 51:0 9   21               So the more you can do to encourage others to do as

             22    you are doing and to share the information with the defense

             23    lawyers, "I" -- "I haven't released this guy because it looks

             24    like he had a prior failure to appear.         Do you want to hear it?"

             25    Whatever the appropriate outreach would be, I leave that to you.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 15 of 72 15

13: 51:3 4    1                 JUDGE WARREN:   And I made my -- and I'll be more than

              2    happy to -- what -- on my list, it turned out to be less than

              3    ten people -- or ten defense attorneys who I would have to

              4    contact.     So I don't mind sending those e-mails.

13: 51:4 6    5                 THE COURT:   And I suspect that when you spread all

              6    this amongst 22 judges and winnow it down to those that don't

              7    have -- clearly don't have eligibility for release on a PR bond,

              8    you're going to have a manageable number on any given day.

13: 52:0 8    9                 JUDGE WARREN:   And I don't mean to cut off --

13: 52:0 9   10            (Multiple speakers; indiscernible.)

13: 52:0 9   11                 JUDGE WARREN:   -- Mr. Thiessen.     So I just think it

             12    might be -- what the -- the task that he is agreeing to

             13    undertake I think is a lot -- having seen the list, may be a lot

             14    for him to accomplish on his own, as opposed to having 22

             15    individual judges doing it themselves, and that was --

13: 52:2 7   16                 THE COURT:   Well, if --

13: 52:2 7   17                 JUDGE WARREN:   -- the only reason I wanted to add

             18    that.

13: 52:2 9   19                 THE COURT:   I believe in belt and suspenders.       If you

             20    can do it with Mr. Thiessen and Mr. Bunin, with his people, that

             21    should help.

13: 52:3 9   22                 JUDGE WARREN:   I would be more than happy to do that.

13: 52:4 2   23                 MR. THIESSEN:   I can call them.     You know, I'll Google

             24    their number and call them, but if they don't get the message or

             25    I can't, you know -- I don't know how I can stay on track with
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 16 of 72 16

              1    390 people.

13: 52:5 2    2               THE COURT:    Well, that's why the judge's proposal is a

              3    large help --

13: 52:5 9    4               MR. THIESSEN:     Yes.

13: 52:5 9    5               THE COURT:    -- and it also -- and yes, obviously, we

              6    recognize that you have a limit on your authority over any of

              7    these individual lawyers.

13: 53:1 1    8               MR. KARAKATSANIS:        Your Honor --

13: 53:1 1    9               THE COURT:    You have a limit.

13: 53:1 2   10               Yes, sir?

13: 53:1 3   11               MR. KARAKATSANIS:        Your Honor, this is Alec

             12    Karakatsanis, if I may make a couple of preliminary framing

             13    points that I think may help this discussion.           One is a legal

             14    point, and two are factual points that I think are very

             15    important for the Court to understand.

13: 53:2 6   16               The first is the legal point, which is that the word

             17    "eligible for release" has been thrown around by various

             18    parties, including the Court, in this conversation and previous

             19    conversations --

13: 53:3 9   20               THE COURT:    That's a shorthand.        It's a shorthand.

13: 53:4 2   21               MR. KARAKATSANIS:        Everyone is eligible for release

             22    under Texas law and under federal law.         No one may be detained

             23    unless there is a finding, under Texas and federal law, that

             24    their detention is necessary.         And --

13: 53:5 3   25               THE COURT:    I understand, Mr. Karakatsanis.        We're
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 17 of 72 17

              1    talking about the practicalities now in trying to work out a

              2    process that will help that.       And I know you understand that,

              3    but --

13: 54:0 4    4               MR. KARAKATSANIS:      I understand, Your Honor.      I wanted

              5    to make it very clear, though, that I don't think, from our --

              6    from our understanding, that -- that most of the felony judges

              7    are -- understand that, that point, and --

13: 54:1 5    8               THE COURT:    I think they do.     I think they do.

              9    Whether they are feeling equipped --

13: 54:2 1   10               MR. KARAKATSANIS:      (Indiscernible).

13: 54:2 1   11               THE COURT:    -- to deal with it is the issue that we're

             12    dealing with, and that takes me --

13: 54:2 4   13               MR. KARAKATSANIS:      (Indiscernible).

13: 54:2 4   14               THE COURT:    -- to my next point, but go ahead first,

             15    please.

13: 54:2 8   16               MR. KARAKATSANIS:      Just for a moment.     There is --

13: 54:3 0   17               THE COURT:    Of course.

13: 54:3 1   18               MR. KARAKATSANIS:      -- confusion.    Several of the

             19    felony judges have struck down the executive order all together

             20    as unconstitutional.     Those judges clearly believe that anyone

             21    is eligible for release.

13: 54:4 1   22               Other felony judges I think, having heard this Court's

             23    comments from last week being filtered through various sources,

             24    believe that only some people on the sheriff's lists are

             25    entitled to bail hearings, and I wanted to make that factual --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 18 of 72 18

              1    the Court aware of that factual point.

13: 54:5 9    2               THE COURT:    All right.    I appreciate that.

13: 55:0 3    3               MR. KARAKATSANIS:      We -- and there is tremendous

              4    confusion among even the felony judges and the parties about

              5    what types of prior offenses would even qualify for the

              6    executive order in those courts that haven't struck it down yet.

              7    So I wanted to make that point very clear.

13: 55:1 6    8               The second point is there are 39 more people in

              9    custody as of yesterday than when the Court had its last hearing

             10    on June 4th, including 26 more people in custody on felony

             11    pretrial cases.     This Court, last week, asked that bail hearings

             12    be set automatically for at least the people on the lists.            It's

             13    our understanding, and I wanted to inform the Court, that has

             14    not happened.     Those hearings have not --

13: 55:4 3   15               THE COURT:    That was my next question.       That's my next

             16    question, if we can get to exactly those mechanics because

             17    that's where the rubber and the road would meet.          You're

             18    absolutely right about that, Mr. Karakatsanis.          And thank you --

13: 55:5 7   19               UNIDENTIFIED SPEAKER:      Judge Rosenthal, may I respond

             20    to that?

13: 56:0 1   21               THE COURT:    Of course.    Yes, of course.     And -- but

             22    then I do want to get to the interesting proposal of the sheriff

             23    for the staggered individualized bail hearings scheduled that

             24    would permit it to be done often, efficiently, virtually, and be

             25    set up on an automatic basis, with counsel involved, because of
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 19 of 72 19

              1    the added ways we've made that available.

13: 56:3 5    2                So let's go ahead with your comment, and then we'll

              3    talk about the sheriff.

13: 56:4 2    4                JUDGE WARREN:    And very brief on that.      Knowing that I

              5    was going to be participating in this Zoom call, I actually

              6    talked to other judges.      I have not had anyone come in as a new

              7    case since, I believe -- I lose track of days being home with

              8    children.     So I apologize.

13: 56:5 9    9                But since last week, I believe it was Thursday when we

             10    had that call that I was not present on, understanding what this

             11    Court's wishes were, I have been watching my new cases every

             12    single day to see if anyone has been detained who would then,

             13    presumptively, be -- when you would want us to have additional

             14    scrutiny, and then have an additional immediate bond hearing for

             15    personal recognizance bond.

13: 57:2 6   16                I haven't had any individuals who have met that

             17    bearing.    I spoke with Chris Morton briefly before this phone

             18    call.   He has had two people this week who he's had those

             19    hearings on, one of which was not released on a burglary,

             20    because we have a Texas statute that says only an elected

             21    sitting district court judge may release people on a PR bond on

             22    a burglary.

13: 57:4 4   23                He actually released that individual -- that was Judge

             24    Morton -- and then he had a 23-kilo case of a person who is not

             25    from Harris County, from surrounding areas, who was caught with
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 20 of 72 20

              1    23 kilos of cocaine by the DEA, and he did not release.

13: 57:5 9    2               So I know we've had ten of them, is my information

              3    that I've gotten.     So I've been told -- and I'm not sure what

              4    information Mr. Karakatsanis has been given, but I've been told

              5    by judges that we've had ten of these hearings this week based

              6    on new arrests.     I have not had anyone pop up on that list.

              7    I've been diligently checking on it; however, I know that these

              8    hearings have been taking place, at least per my conversation

              9    with Judge Morton.

13: 58:2 5   10               I've had other judges tell me they haven't had these

             11    hearings because they haven't had someone who met the

             12    eligibility requirement this week, but I know that Mr. Morton --

             13    or Judge Morton, rather, has.       So I just want to add that in and

             14    give you some more information.

13: 58:4 5   15               MR. KARAKATSANIS:      Your Honor, we were told last week

             16    at this Court's hearing that there was a list of people, and

             17    that all of those -- and it was this Court's wish that all of

             18    those people be automatically set for bail hearings.           That's all

             19    I was referring to.      Those automatic bail hearings have not been

             20    set, have not occurred.

13: 59:0 8   21               MR. FOGLER:     Perhaps, Your Honor, I can elucidate just

             22    a bit.   The sheriff and the judges have been conferring about

             23    a -- a procedure, a mechanism for these virtual hearings.            The

             24    process has now been set up as it applies to new arrests that

             25    have occurred.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 21 of 72 21

13: 59:3 7    1               I am told -- and I -- this is secondhand, so I --

              2    it's -- but it's contrary to Judge Warren's information, that

              3    there have been only two formal bail hearings by video, one

              4    yesterday and one today, of new arrestees.          I believe

              5    Mr. Karakatsanis is correct that with respect to the list -- the

              6    two lists --

14: 00:0 7    7               THE COURT:    Excuse me.

14: 00:1 0    8               MR. FOGLER:     -- the Court has --

14: 00:1 0    9               THE COURT:    Excuse me.    Excuse me.     I was disconnected

             10    for about the last five minutes.       I don't know what I missed,

             11    and I apologize.

14: 00:2 1   12               So I think I just interrupted Judge Ritchie, and I

             13    apologize for that.      But after Mr. Karakatsanis and

             14    Judge Warren, what'd I miss?

14: 00:3 6   15               MR. KARAKATSANIS:      Your Honor, this is

             16    Mr. Karakatsanis.     I made an additional comment that was simply

             17    to the effect that last week we heard, in this Court's

             18    courtroom, about a large list from the sheriff, and this Court

             19    expressed its wish that automatic bail hearings be set, pursuant

             20    to the sheriff's protocol, for all the people on that list.

14: 00:5 5   21               I was reporting to the Court that those hearings have

             22    not been set and have not occurred, and then Mr. Fogler was

             23    chiming in, I think, when this Court rejoined.

14: 01:0 5   24               THE COURT:    Okay.    And we do have a detailed proposal

             25    from the sheriff on a docket of virtual bail hearings.           Group A
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 22 of 72 22

              1    for courts 174 through 208; Group B for courts 209 through 351.

              2    Group A would deal with the pretrial detainees at the 701

              3    location on Tuesdays and Thursdays, and those still located at

              4    the 1200 Baker location on Mondays and Wednesdays.          The -- it

              5    would be flipped for Group B.

14: 01:4 2    6               The dockets would be made up of specific spaces on

              7    specific floors scheduled for a specific time each day where the

              8    inmates would be.     Six courts at a time for pretrial detainees

              9    at Baker, and six time -- simultaneously, obviously, for the

             10    701 location; 12 total.      Forty-five minute time sessions; 15

             11    minutes between the sessions.       It's ready to roll as of Monday

             12    of this week.

14: 02:2 0   13               Is it rolling?     Obviously, a great deal of thought and

             14    work went into that.

14: 02:2 9   15               MR. FOGLER:     I don't believe -- this is Murray Fogler

             16    for the sheriff.     I don't believe that the felony judges

             17    accepted the proposal that you are referring to.          They have put

             18    in place a mechanism to have formal bail hearings for new

             19    arrestees, but Mr. Karakatsanis is correct.         I -- I believe that

             20    I -- there have not been any formal bail hearings for the

             21    inmates who are on the two lists that you previously referred

             22    to.

14: 03:0 5   23               As I was -- I think -- think you may have been

             24    disconnected when I said that there have been two virtual formal

             25    bail hearings this week, one yesterday and one today, of newly
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 23 of 72 23

              1    arrested inmates in the jail.

14: 03:2 4    2               THE COURT:    I'm glad that those are occurring.        Let's

              3    go back to the ones who have been on the lists, not yet

              4    released, identified as having eligibility, to use the term

              5    loosely, that is, no prior convictions for violent felonies.

              6    They're on the list of acceptable felonies for PR release, no

              7    current violent charges, no sexual assault charges, and no other

              8    detention or other holds -- ICE detention or other holds.

14: 04:0 4    9               So we have a list of people who were previously

             10    identified, 258, still, from the first list, and 324 on the

             11    second that are, apparently, still waiting for formal

             12    individualized bail hearings.       What's the status of getting

             13    those -- they're not new arrests, but they're waiting.

14: 04:3 8   14               What can be done to get hearings for those

             15    individuals?    And this is a question for Judge Ritchie, for

             16    Mr. Bunin, for Mr. Thiessen, as well as others.

14: 04:5 7   17          (No response.)

14: 04:5 8   18               THE COURT:    No one has any thoughts, or are you all

             19    disconnected?

14: 05:0 6   20               JUDGE RITCHIE:     I was on mute.     I'm sorry, Your Honor.

14: 05:0 8   21               THE COURT:    Am I connected?

14: 05:0 9   22               JUDGE RITCHIE:     Yes, ma'am.    I can hear you.

14: 05:1 0   23               I have --

14: 05:1 2   24               THE COURT:    All right.

14: 05:1 3   25               JUDGE RITCHIE:     My information that I would give you
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 24 of 72 24

              1    would be contrary to some of the information that you've heard.

              2    I have been furnished a list of -- from the sheriff's office on

              3    more than one occasion.       I've gone through that list and

              4    considered the people and given bonds that I thought were

              5    appropriate.

14: 05:3 3    6                 Yesterday -- I had the list.     It was a repeat of a

              7    list I previously had, but I had everyone on that list placed on

              8    my docket.     I did have a hearing yesterday, not -- not a virtual

              9    hearing.     The defendant was in the holdover, and I had the

             10    defendant brought out before me with counsel, went on the record

             11    and had the hearing, and granted the relief that was

             12    appropriate.

14: 06:0 5   13                 The -- also, I had one that was on the list that has

             14    pleaded for back time, and all -- all those that weren't reached

             15    yesterday have been carried over till tomorrow, and that will --

14: 06:2 1   16                 THE COURT:   And is this people who -- dating back to

             17    April, May, in terms of how long they may have been there?

14: 06:3 1   18                 JUDGE RITCHIE:   Some of them -- some of them have,

             19    yes, but this -- this is a list that I've previously gone

             20    through before.     Apparently, on one, there had already been a

             21    prior hearing, and a PR bond was denied on that, but I said,

             22    "Bring" --

14: 06:4 7   23                 THE COURT:   Formal or informal?     Was it a formal or

             24    informal hearing?

14: 06:5 2   25                 JUDGE RITCHIE:   Judge, I don't remember.      I don't
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 25 of 72 25

              1    remember on this particular defendant.            It just says --

14: 06:5 5    2               THE COURT:    All right.

14: 06:5 6    3               JUDGE RITCHIE:     It just says that I denied a PR bond

              4    on 4/16/20.    So I -- I can't --

14: 07:0 2    5               THE COURT:    Well, we're talking about a formal

              6    hearing, which may not be necessary unless there's a previous

              7    denial after an informal consideration.

14: 07:1 3    8               JUDGE RITCHIE:     Right.     Right.     Yesterday that I had

              9    was a formal hearing on the record with the court reporter,

             10    and --

14: 07:2 1   11               THE COURT:    And my question -- my question, Judge, is

             12    can those be made -- set quickly --

14: 07:2 8   13               JUDGE RITCHIE:     Yes.

14: 07:2 8   14               THE COURT:    -- and how promptly --

14: 07:3 0   15               JUDGE RITCHIE:     Yes.

14: 07:3 0   16               THE COURT:    -- and in numbers?

14: 07:3 2   17               JUDGE RITCHIE:     Yes.     And the numbers, I think you're

             18    going -- you're going to find the numbers are not quite as great

             19    as you've been led to believe.         After --

14: 07:4 1   20               THE COURT:    They may not be, but --

14: 07:4 4   21               JUDGE RITCHIE:     Yes.     If I can, I'll -- I can explain

             22    to you the process that's now been put in place.

14: 07:5 1   23               THE COURT:    All right.      Please do, sir.

14: 07:5 3   24               JUDGE RITCHIE:     After -- after our conference on

             25    Thursday, immediately six agencies got together, the district
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 26 of 72 26

              1    court's administration, the district clerk's office, pretrial

              2    services, universal services, the Harris County Sheriff's Office

              3    and the district attorney, and they were told we needed a

              4    project that would identify these people that were denied a PR

              5    bond by the magistrate, and that the Court would like to have --

              6    us have a hearing within 48 hours.

14: 08:2 8    7               They worked diligently over the weekend.         All the --

              8    all the agencies worked together very well, and they put

              9    together a program, and I have -- I had the first one yesterday,

             10    and the program works like this:       If someone has been denied a

             11    PR bond, and they go through this -- this program, and they will

             12    immediately, if they're -- if they're arrested, if it's before

             13    12:01, they'll show on the next day's docket.          If it's after

             14    12:01, it's going to go on the following docket.

14: 09:1 3   15               Yesterday, for the first time, there were four, total,

             16    that were pulled and shown to be eligible.         One hit my court,

             17    and I immediately, rather than carrying it to the next day, I

             18    had a formal bond hearing --

14: 09:2 7   19               THE COURT:    Which is terrific.

14: 09:2 9   20               JUDGE RITCHIE:     -- and I understand that the process

             21    is still working, and that as -- as of tomorrow, I think a total

             22    of nine have been pulled, and they're set automatically for a

             23    hearing before the various district judges, and they'll be

             24    addressed at that point.

14: 09:4 7   25               Now, I --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 27 of 72 27

14: 09:4 8    1               THE COURT:    So my question to you -- Judge Ritchie, if

              2    I may ask one clarifying question.

14: 09:5 3    3               JUDGE RITCHIE:     Yes, ma'am.

14: 09:5 4    4               THE COURT:    It sounds like the process you're

              5    describing is for new arrestees; is that correct?

14: 10:0 0    6               JUDGE RITCHIE:     That's correct.

14: 10:0 1    7               THE COURT:    So what are you doing about the big

              8    backlog.

14: 10:0 3    9               JUDGE RITCHIE:     All right.

14: 10:0 3   10               THE COURT:    -- of people who --

14: 10:0 6   11               JUDGE RITCHIE:     Well --

14: 10:0 6   12               THE COURT:    -- are waiting and did not have this

             13    procedure in place --

14: 10:1 2   14               JUDGE RITCHIE:     What I --

14: 10:1 3   15               THE COURT:    -- when they were arrested?

14: 10:1 4   16               JUDGE RITCHIE:     What I'm telling the Court right now,

             17    I don't know that the backlog is that great based on what I have

             18    in my court.    The --

14: 10:2 2   19               THE COURT:    It may not be, but all the more reason to

             20    get to it immediately.

14: 10:2 5   21               JUDGE RITCHIE:     Right.    I had them all -- as I was

             22    saying, I had them all --

14: 10:2 8   23               THE COURT:    If it's not that great for any individual

             24    judge --

14: 10:3 1   25               JUDGE RITCHIE:     I -- I said for my court.       I can't
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 28 of 72 28

              1    tell -- I can't speak for another judge's docket.          But

              2    yesterday, I had --

14: 10:3 8    3               THE COURT:    And I agree.

14: 10:3 9    4               JUDGE RITCHIE:     -- every one of these people placed on

              5    my docket for review, and I -- I reviewed -- and some pleaded

              6    and others were taken care of.       Those that were not taken care

              7    of yesterday are all on my docket tomorrow, and they will be

              8    addressed tomorrow, and that should be --

14: 10:5 7    9               THE COURT:    And I get --

14: 10:5 8   10               JUDGE RITCHIE:     -- the end of that list.

14: 10:5 9   11               THE COURT:    And that's terrific, Judge, but I would

             12    like to have -- may I inquire, then -- again, putting it on the

             13    sheriff to recirculate to each judge a list of everyone who is

             14    still detained, not a new arrest, who is potentially eligible --

             15    even if they've had a prior failure to appear, there's a basis

             16    to have that explained and promptly set for an individualized

             17    bail determination hearing -- the backlog, for each judge --

             18    each of the 22 judges, the defendants -- the detainees in their

             19    court who are not new arrests and have not benefited from this

             20    new improved procedure, can we get that quickly to the judges so

             21    Judge Ritchie can apply his new procedure to those prior

             22    arrests?

14: 12:1 5   23               MR. FOGLER:     Yes, Your Honor.

14: 12:1 6   24               THE COURT:    Mr. Fogler?

14: 12:1 7   25               MR. FOGLER:     Yes.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 29 of 72 29

14: 12:2 1    1               THE COURT:    All right.    Judge Ritchie, will that help

              2    you and your colleagues?

14: 12:2 6    3               JUDGE RITCHIE:     Absolutely.      Send us a list, and we'll

              4    look at each one of them, and some of the names may be

              5    duplicative.    We've seen them before, but that's fine.

14: 12:3 5    6               THE COURT:    That's all right.

14: 12:3 6    7               JUDGE RITCHIE:     Just send the list --

14: 12:3 7    8               THE COURT:    It doesn't matter because you've already

              9    had a formal bail hearing before.

14: 12:4 0   10               JUDGE RITCHIE:     Right.   Right.

14: 12:4 1   11               THE COURT:    So you need -- it's not duplicative.

14: 12:4 4   12               JUDGE RITCHIE:     Well, some of them had a formal bail

             13    hearing, I'm certain.      I can't tell you which ones at this point

             14    because I don't have that in front of me.          Some of them have had

             15    a formal -- most of them are informal, great majority.

14: 12:5 7   16               THE COURT:    Right.    That's --

14: 12:5 9   17               JUDGE RITCHIE:     Rarely do I have a formal one, but I

             18    believe I have in the past.       But most of them -- most of them

             19    are informal and the attorneys, because of the technology, they

             20    can Zoom in and Zoom out from the courtroom to courtroom to ask

             21    judges to consider the bond status of their clients, which they

             22    do.

14: 13:1 7   23               THE COURT:    Well, they're entitled to a formal hearing

             24    with evidence, if that's what they want to do.          They're entitled

             25    to that.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 30 of 72 30

14: 13:2 5    1               JUDGE RITCHIE:     Yes.

14: 13:2 5    2               THE COURT:    So when I say an opportunity -- a formal

              3    individualized bail determination hearing, I mean that they are

              4    entitled to that opportunity.

14: 13:3 6    5               JUDGE RITCHIE:     We grant them that opportunity.

14: 13:4 0    6               THE COURT:    And that's my question.       If you're -- if

              7    you can grant it promptly -- I understand you are granting them

              8    promptly for new arrests, but now you have to address this

              9    backlog.   And there may be, as you say, a relatively small

             10    number of those who have not already been released who are

             11    eligible because they don't have disqualifying prior convictions

             12    for violence, for example.

14: 14:0 6   13               But the fact that there are relatively smaller numbers

             14    when viewed not as an aggregate, but divided in 22 different

             15    ways for each judge, makes it all the more manageable.

14: 14:2 2   16               JUDGE RITCHIE:     Right.

14: 14:2 3   17               THE COURT:    And removes -- and removes reasons for

             18    delay.

14: 14:2 8   19               JUDGE RITCHIE:     Right.   And then when the sheriff

             20    sends the list to the judges, if he would be kind enough to copy

             21    the district attorney, because the district attorney is helpful

             22    in bringing to our attention something that maybe has not been

             23    known before.    The pretrial services may only have information

             24    for convictions, arrests in Harris County, but the district

             25    attorney's office can inform the Court whether there are
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 31 of 72 31

              1    convictions from out of state, and we're able to make an

              2    informed decision.

14: 15:0 0    3               THE COURT:    And I think that would be helpful.        I also

              4    believe that Mr. Bunin should be copied, Mr. Thiessen should be

              5    copied, and Mr. Manne, Mr. Karakatsanis and Ms. Rossi should be

              6    copied.

14: 15:1 9    7               MR. THIESSEN:     Judge, could I -- could I make a

              8    suggestion?    Would you mind if I put this list on the Harris

              9    County Criminal Lawyers website and just put a blast to

             10    everybody, Look up your name and see if you have a client?            I

             11    mean, I'll do that, if I'm allowed to share this list with the

             12    general membership, and I would go ahead --

14: 15:3 7   13               THE COURT:    Any objection?

14: 15:3 9   14               MR. THIESSEN:     -- myself or my office to start calling

             15    them or e-mailing people as we get down that list to help these

             16    judges.   But I don't mind sending a blast out to the entire

             17    HCCLA list.

14: 15:5 0   18               THE COURT:    That's Mr. Thiessen speaking.

14: 15:5 1   19               Is there any objection to that --

14: 15:5 3   20               MR. THIESSEN:     Yes.

14: 15:5 3   21               THE COURT:    -- on behalf of any party?

14: 15:5 6   22               JUDGE RITCHIE:     Not as a party --

14: 15:5 6   23               THE COURT:    Anybody?

14: 15:5 6   24               JUDGE RITCHIE:     Not as -- I'm not objecting, but I

             25    would hope that the list is a current one, and it has been --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 32 of 72 32

14: 16:0 5    1               THE COURT:     Yes.

14: 16:0 6    2               JUDGE RITCHIE:        -- reviewed and not be the same list.

              3    Some of these people have already pleaded.          They show on the

              4    list.   They're already out of jail.         They've already made bond.

              5    They shouldn't have been on the list in the first place.

14: 16:1 9    6               THE COURT:     If the sheriff can make -- if the sheriff

              7    can bring it up to date, that would be great.           So you would take

              8    the first list that was generated when we started having these

              9    discussions, bring it up to date to eliminate those that have

             10    already been released or have pleaded, and make sure that it is

             11    both current and thorough, and send it -- if nobody objects,

             12    send it to Mr. Thiessen for posting on the website, send it to

             13    Mr. Bunin for distribution within his office to the lawyers so

             14    they know what to do, and do it promptly.          And send it to

             15    Mr. Manne, Mr. Karakatsanis, Ms. Rossi.

14: 17:1 0   16               Anyone else?

14: 17:1 3   17               MR. FOGLER:     We will do so, Your Honor.

14: 17:1 4   18               THE COURT:     Mr. Manne, Mr. Karakatsanis, is that

             19    acceptable to you?

14: 17:2 2   20               MR. KARAKATSANIS:        Number one, Your Honor, we were

             21    actually not copied on the various communications that this

             22    Court referenced earlier --

14: 17:2 8   23               THE COURT:     Well, I'm now telling -- I'm now asking if

             24    there's -- I'm now asking that you be added to that list.

14: 17:3 3   25               MR. KARAKATSANIS:        Yes.   Thank you.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 33 of 72 33

14: 17:3 4    1                 And -- and, secondly, we don't have an objection to

              2    this, just wanted to get some clarification from the Court.             I

              3    mean, it's our understanding that at the June 4th hearing a week

              4    ago, there was a list, and this Court asked that bail hearings

              5    be set automatically in the coming days for the people on that

              6    list.     And I think what we heard today is that that just didn't

              7    happen.     There has been no hearings.         That backlog has not been

              8    touched.

14: 18:0 2    9                 And now what I think that we're hearing is --

14: 18:0 3   10                 THE COURT:   I think you're right.        You're right.   It

             11    has only been new arrests.      What we're now talking about is the

             12    backlog, as well as the new arrests.

14: 18:1 1   13                 JUDGE RITCHIE:   That's not true.

14: 18:1 2   14                 THE COURT:   So I think --

14: 18:1 3   15                 JUDGE RITCHIE:   That's not true, Your Honor.        I just

             16    told you --

14: 18:1 7   17                 THE COURT:   Well, you did have hearings for the new

             18    arrests.

14: 18:2 0   19                 JUDGE RITCHIE:   Absolutely.       We've had hearings, and I

             20    had one yesterday on that list.         So --

14: 18:2 4   21                 THE COURT:   On the new arrests?

14: 18:2 5   22                 JUDGE RITCHIE:   Yes.     On the --

14: 18:2 5   23                 THE COURT:   Was this --

14: 18:2 5   24                 JUDGE RITCHIE:   Right.

14: 18:2 5   25                 THE COURT:   -- the --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 34 of 72 34

14: 18:2 5    1                JUDGE RITCHIE:    Right.

14: 18:2 5    2          (Multiple speakers; indiscernible.)

14: 18:3 3    3                THE REPORTER:    I'm sorry.    There were multiple people

              4    speaking.

14: 18:3 6    5                THE COURT:    Yeah.   I'm sorry.

14: 18:3 6    6                I'm sorry.    Judge Ritchie, was that the new arrests?

14: 18:4 0    7                JUDGE RITCHIE:    I did the new arrests.

14: 18:4 1    8                THE COURT:    I'm talking about the backlog.

14: 18:4 3    9                JUDGE RITCHIE:    I'm talking about the, quote, backlog,

             10    which I don't think is going to be quite as onerous as the -- as

             11    you've been told.     On that list --

14: 18:5 1   12                THE COURT:    I would agree.

14: 18:5 2   13                JUDGE RITCHIE:    I had a hearing yesterday on that list

             14    and granted relief.       And all those people were on my docket

             15    yesterday, and those that weren't reached are carried over till

             16    tomorrow, and after that it should be finished.

14: 19:0 6   17                UNIDENTIFIED SPEAKER:      Your Honor --

14: 19:1 0   18                THE COURT:    Make sure -- the sheriff is going to get

             19    you the list of the backlog so that you'll be able to make sure

             20    that, in fact, you have captured all of them and provided prompt

             21    automatic virtual -- virtual individualized bail determination

             22    hearings for all of them.

14: 19:3 3   23                MR. DURFEE:     Your Honor, this is Scott Durfee.      I just

             24    wanted to clarify that the district attorney, you know, is -- is

             25    supportive of the idea of -- of these bail hearings, but we
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 35 of 72 35

              1    would ask for some reasonable notice before they're scheduled.

              2    We're not asking for a lengthy period of time, but we do need to

              3    have an opportunity to prepare for these hearings.

14: 19:5 3    4               THE COURT:    The day before will be plenty.        I agree

              5    with you, and the day before, when they're set, as Judge Ritchie

              6    has indicated -- you've got the dockets.         That would be your

              7    notice.

14: 20:0 8    8               MR. DURFEE:     Your Honor, I think one day's notice may

              9    be difficult in these proceedings.        I'd ask for at least two or

             10    three --

14: 20:1 3   11               THE COURT:    If you need more, you can ask -- if you

             12    need more, you can ask the judge for more, can't you?

14: 20:1 8   13               MR. DURFEE:     We certainly can, Judge.

14: 20:2 1   14               THE COURT:    I suggest -- because many of them, you may

             15    not need more time.      You may be able to get it up and say, "We

             16    don't object" --

14: 20:2 7   17               MR. DURFEE:     I just don't --

14: 20:3 0   18               THE COURT:    -- or, "We do object for these reasons."

14: 20:3 2   19               MR. DURFEE:     I just wanted to be very clear that if

             20    there are going to be a number of bail hearings scheduled on the

             21    same day with -- with virtually no notice, there's going to

             22    be -- you can't -- the expectation should not be that we're

             23    going to be ready to litigate every one of those bail hearings

             24    on that day.

14: 20:5 3   25               THE COURT:    And you may not be able to, but they
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 36 of 72 36

              1    should be set.     You will have access promptly to the docket

              2    settings.    You will have plenty of -- you will know if there is

              3    any need for more time.      In many of them, there may not be.        In

              4    some, there may be.

14: 21:1 4    5                Rather than delay them all because a few may need

              6    another day or two.      It seems more prudent, since there's

              7    already been a significant delay for this backlog, to

              8    presumptively set them.      And this backlog you have had standing

              9    there for a long time, some of them with no individualized bail

             10    determination hearing.

14: 21:4 7   11                MR. KARAKATSANIS:     Your Honor, if I may --

14: 21:5 4   12                THE COURT:   And that should -- yes?

14: 21:5 5   13                MR. KARAKATSANIS:     Trying to understand what happened

             14    in the past week after this Court said that a denial of a

             15    personal bond at the magistration should be treated as a request

             16    for an automatic bail setting, that should be set.          There were

             17    several hundred people on the sheriff's list.

14: 22:1 1   18                Judge Ritchie committed to doing it on behalf of the

             19    other judges.    That hasn't been done.      The sheriff attempted to

             20    get it done.     Still wasn't done.    I'd like to understand --

14: 22:2 0   21                THE COURT:   Okay.    Mr. Karakatsanis, I think the

             22    answer that I received -- and, Judge Ritchie, you need to

             23    correct me if I'm wrong -- is that that is being done, at least

             24    by him and by Judge Warren, and, he believes, on behalf of the

             25    other judges, virtually, and I gather they each declared their
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 37 of 72 37

              1    homes courtrooms for the purpose of the Open Records Act.

14: 22:4 3    2               You need to verify that for me, Judge Ritchie.

14: 22:4 6    3               JUDGE RITCHIE:     I --

14: 22:4 6    4               THE COURT:    But assuming that -- hold on -- that this

              5    has been done for new arrests, but not for the backlog, not for

              6    the people who were arrested before this last week, and that's

              7    what we're talking about now.

14: 23:0 1    8               Judge Ritchie --

14: 23:0 3    9               JUDGE RITCHIE:     It's my --

14: 23:0 3   10               THE COURT:    -- what'd I say that was wrong?

14: 23:0 6   11               JUDGE RITCHIE:     What I'm saying is that to the best of

             12    my knowledge, each judge is reviewing and setting those that

             13    were on the lists that have been presented.         On the new -- on

             14    the new arrests, as they're coming in -- and like I say,

             15    they're -- they don't seem to be, so far, that many.

14: 23:2 5   16               Some judges may do them -- may do them remotely.

             17    Other judges, such as myself, I come to the courthouse every

             18    day.   I take the bench every day I have a docket, and I do them

             19    here at the court, and they'll be done there not at the -- not

             20    on a Zoom hearing in the sheriff's office, though we appreciate

             21    their cooperation.

14: 23:4 9   22               THE COURT:    As long as you don't have -- as long as

             23    you -- well, because the issue is as long as you have enough

             24    courtrooms.    You can't use the lack of courtrooms as a reason

             25    not to have the hearings promptly, number one.          Number two, as
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 38 of 72 38

              1    long as you have attorneys who are willing to come to court and

              2    able to do so --

14: 24:0 8    3                 JUDGE RITCHIE:   They appear by Zoom, most of them.

14: 24:1 0    4                 THE COURT:   -- whether prosecutors or defense lawyers.

              5    If they can appear by Zoom, with you in court, then that is not

              6    a problem.

14: 24:2 0    7                 JUDGE RITCHIE:   I'm sorry?

14: 24:2 0    8                 THE COURT:   Can they?

14: 24:2 0    9                 JUDGE RITCHIE:   Yes.     They're all invited -- defense

             10    counsel and the district attorneys are all able to appear by

             11    Zoom.

14: 24:3 0   12                 THE COURT:   Very good.     That's helpful to know.

14: 24:3 3   13                 JUDGE RITCHIE:   I don't require --

14: 24:3 4   14                 THE COURT:   So if I can respond to Mr. Karakatsanis's

             15    question, there is -- for those judges who are using the prior

             16    lists, it will be provided -- up-to-date lists, accurate as to

             17    present status of the detainees, identifying the ones who are

             18    potentially eligible for PR bonds and who have had them denied,

             19    whether at the magistration level or informal bail hearing, and

             20    a formalized bail hearing promptly set with notice to all the

             21    parties that have been listed, including plaintiff's counsel in

             22    this case, Mr. Thiessen, Mr. Bunin, obviously the DA, and

             23    hearings will be held promptly -- individualized, evidentiary if

             24    needed, bail determination hearings, and that an updated list

             25    will be provided by the sheriff as quickly as practical, which I
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 39 of 72 39

              1    hope will be before the end of the day tomorrow, as well as new

              2    arrests that continually are added.

14: 25:5 8    3               Does that work?

14: 26:0 0    4               MR. BIGGS:    Adam Biggs, Your Honor.       This is Adam

              5    Biggs for state intervenors.       May we also please -- may we

              6    please also be included on the transmittal e-mail, Your Honor?

14: 26:1 6    7               THE COURT:    Fine with me.     Any objection?

14: 26:2 0    8          (No response.)

14: 26:2 0    9               THE COURT:    Very good.

14: 26:2 1   10               MS. SPINKS:     And I would like --

14: 26:2 2   11               THE COURT:    Waiting for you to ask.

14: 26:2 4   12               MS. SPINKS:     And, Your Honor, we'd like to be included

             13    as well, Harris County.

14: 26:2 8   14               THE COURT:    All right.    I need each of you to send

             15    your request to the sheriff so that he can keep track.

14: 26:3 6   16               MR. BIGGS:    Happy to do so.

14: 26:3 6   17               UNIDENTIFIED SPEAKER:      Your Honor --

14: 26:3 9   18               THE COURT:    Ms. Spinks -- I'm sorry.       Ms. Jimenez, is

             19    that okay with you?

14: 26:4 3   20          (No verbal response.)

14: 26:4 7   21               MR. FOGLER:     I will answer for her.

14: 26:4 9   22               THE COURT:    Ms. Jimenez, are you with us?

14: 26:5 1   23               MR. FOGLER:     We will make sure everybody gets copied.

14: 26:5 3   24               THE COURT:    Go ahead, Mr. Fogler.

14: 26:5 5   25               MR. FOGLER:     I said we will make sure --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 40 of 72 40

14: 26:5 6    1                 THE COURT:    You are a great man.

14: 26:5 6    2                 MR. FOGLER:     -- everyone gets copied.

14: 27:0 0    3                 THE COURT:    And I said you're a great man.      That was a

              4    thank you.

14: 27:0 3    5                 I think that would be very helpful, and the

              6    transparency it adds to the process can only be useful.

14: 27:1 2    7                 All right.    What else -- so now I have the final

              8    report from Mr. Banks who said that of the 1,153 cases for whom

              9    the presentence -- or pretrial assessments have been done, the

             10    PSAs, there were (indiscernible) for whom that wasn't done.

             11    Those are to come --

14: 27:4 6   12                 THE REPORTER:    I'm sorry, Your Honor.     There was a

             13    lag.    I didn't hear the number mentioned.

14: 27:4 8   14                 THE COURT:    There were 100- -- 1,193 who had -- on the

             15    list.   PSAs were done on 1,153.       Forty are outstanding, to come.

             16    Of the 1,153 cases, 565 have no prior violent convictions or

             17    prone to disqualifying charges involving violence or sexual

             18    offenses, and no other detention holds.

14: 28:2 4   19                 What's the status of those 565?      Are they the ones in

             20    the backlog that the sheriff is going to send an updated list on

             21    so that they can be given prompt individualized bail

             22    determination hearings in each of the felony district judge's

             23    courts, with availability by Zoom for anybody who wants to

             24    appear in that fashion, and on -- even without a formal request?

14: 29:0 2   25                 MR. FOGLER:     Your Honor, this is Murray Fogler.      I
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 41 of 72 41

              1    believe those are on the list, but they will be included when we

              2    present the refreshed list to everybody hopefully tomorrow.

14: 29:1 5    3                THE COURT:    Would you include me on that circulation

              4    list, too, please?

14: 29:2 0    5                MR. FOGLER:    Of course.

14: 29:2 5    6                MR. BUNIN:    Judge, this is Alex Bunin, Harris County

              7    Public Defender.     I just wanted to point out that we're probably

              8    going to have some disagreements with the folks that Mr. Banks

              9    excluded.    There's some disagreement --

14: 29:3 5   10                THE COURT:    I would expect so.

14: 29:3 8   11                MR. BUNIN:    Yeah.

14: 29:4 0   12                THE COURT:    I would expect so, which is why you need

             13    an individualized hearing, and you might need to put on

             14    evidence.

14: 29:4 7   15                MR. KARAKATSANIS:     Your Honor --

14: 29:4 7   16                THE COURT:    And that may be as simple as prior court

             17    records.

14: 29:5 2   18                MR. KARAKATSANIS:     I think it's very important,

             19    Your Honor, to understand two key facts I worry are being lost

             20    here.   Number one is that there are almost 4,000 people in the

             21    Harris County jail right now who have not received a formal bail

             22    hearing in front of a felony district court judge.          What we're

             23    talking about now is a carefully curated list of people from the

             24    sheriff who we all believe, informally among this group here on

             25    the phone, are the most likely to be given release because they
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 42 of 72 42

              1    have no prior --

14: 30:2 4    2                 THE COURT:   Right.

14: 30:2 4    3                 MR. KARAKATSANIS:     -- (indiscernible) no -- everybody

              4    else is still entitled to a hearing, and what Mr. Bunin is

              5    saying is that, in fact, there are people who are not on that

              6    list, by the time it gets to the judges, solely because of some

              7    decision that they disagree with.

14: 30:3 9    8                 So I think what's critical is that we develop some --

              9    and we're not opposed to starting with those people that we all

             10    believe are most likely to get released --

14: 30:4 8   11                 THE COURT:   Right.

14: 30:4 9   12                 MR. KARAKATSANIS:     -- that's what we thought was

             13    happening last week, and we're learning it didn't happen, but --

14: 30:5 2   14                 THE COURT:   I think we have a starting point,

             15    Mr. Bunin.

14: 30:5 4   16                 MR. KARAKATSANIS:     -- everybody gets --

14: 30:5 5   17                 THE COURT:   I think we have -- I agree.      I think we

             18    ought to start with the ones who are most likely to be released.

             19    Get those, as quickly as possible, done, and then we'll have a

             20    third list of those who have been -- who (indiscernible) charge.

             21    They're entitled to a hearing.        It may well be denied easily

             22    because of histories of violence, what they're charged with or

             23    other reasons, but they may be entitled to a hearing.           And it

             24    may be a very short hearing, who knows -- I certainly don't --

             25    but they're entitled to have their cases docketed.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 43 of 72 43

14: 31:4 2    1                What's the procedure for doing those?        Essentially,

              2    the second backlog, as well as new arrestees who fall in that

              3    category.

14: 31:5 9    4                And I guess the question here is:       What is the

              5    allegation of the judge to hold a hearing for those who facially

              6    are not eligible for release on a PR bond.

14: 32:1 0    7                Mr. Manne, what is your position on behalf of your

              8    client, or Mr. Karakatsanis?

14: 32:2 3    9                MR. KARAKATSANIS:     Your Honor, all of these

             10    individuals are, quote, unquote, eligible for release on a PR

             11    bond.   That's up to the felony district court judge.           They all

             12    have the same, as presumptively innocent --

14: 32:3 5   13                THE COURT:   Well, they are -- yes.      I agree.     None of

             14    these people are convicted --

14: 32:4 0   15                MR. KARAKATSANIS:     Correct.

14: 32:4 0   16                THE COURT:   -- of anything.

14: 32:4 1   17                MR. KARAKATSANIS:     In fact, as in federal court, many

             18    people charged with very serious offenses are released, if the

             19    Court determines that that are other conditions, short of

             20    detention, that could reasonably assure public safety and their

             21    court appearance.     So from our perspective, the procedure that

             22    this Court outlined last week for batch No. 1, as soon as batch

             23    No. 1 is over, that same procedure could and should, and the

             24    sheriff is prepared to apply, to everybody else.

14: 33:1 1   25                THE COURT:   I don't disagree.      We have three
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 44 of 72 44

              1    categories.    The new arrests, as to whom this procedure is being

              2    applied; whether they are likely to be released, that is, not

              3    clearly within one of the disqualifying or -- criteria, such as

              4    charged with a violent -- or a violent offense currently or a

              5    recent conviction for violent sexual assault.          They're still

              6    entitled to a hearing.      You're right.

14: 33:5 5    7               And there is the second wave, the second list of

              8    people who have been arrested, are likely to be released in the

              9    sense that not -- and maybe there are disputed disqualifying

             10    prior or present -- prior convictions and present charges, but

             11    they're disputed, or it is undisputed that there are none.

             12    That's sort of the second priority because we have the greatest

             13    prospect of getting those individuals -- or those individuals

             14    being entitled to some of the relief or all of the relief they

             15    seek.

14: 34:3 9   16               And then the third category is the prior arrestees who

             17    have been denied, informally, any kind of bond who are indigent,

             18    but who would be entitled to a hearing.         Now, I would -- now

             19    that the plaintiff class in this case, as I understand it, was

             20    limited to those who were detained solely because of their

             21    indigency, that doesn't mean that others were not entitled to

             22    hearings, and we're talking about the process, not the creation

             23    of any substantive right here.

14: 35:2 2   24               So the sheriff --

14: 35:2 2   25               JUDGE WARREN:     Judge Rosenthal, may I --
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 45 of 72 45

14: 35:2 5    1               THE COURT:     Yes.     Yes.   Who is speaking, please?

14: 35:2 7    2               JUDGE WARREN:      This is Judge Warren.     I apologize.

14: 35:2 9    3               You -- you said recent history.         May I have a

              4    clarification as to what the Court means by "recent"?

14: 35:3 6    5               THE COURT:     It's not just recent.      There's no time

              6    limit in the executive order that applies, as I understand it.

14: 35:4 5    7               JUDGE WARREN:      Maybe I misunderstood, and I apologize.

14: 35:4 7    8               THE COURT:     But they're similarly -- no, you didn't.

              9    I used the word, but it was an example, and I thought --

14: 35:5 5   10               JUDGE WARREN:      Yes, ma'am.

14: 35:5 6   11               THE COURT:     -- I predicated it with that, but if I

             12    wasn't clear, I apologize.

14: 35:5 9   13               All right --

14: 35:5 9   14               JUDGE WARREN:      (Indiscernible.)

14: 35:5 9   15               THE COURT:     -- so we have the three categories, but we

             16    have -- no problem.     My failure to communicate.

14: 36:1 1   17               We have the three categories in terms of triage, and I

             18    am very hopeful that we have a good way to go forward,

             19    particularly with the sharing of information, and the

             20    opportunity for prompt intervention by interested parties to

             21    ensure that this is being done.

14: 36:3 5   22               MS. WOOD:    Judge, may I?

14: 36:3 8   23               THE COURT:     Who is this?

14: 36:4 0   24               MS. WOOD:    Hi.      Sarah Wood from the public defender's

             25    office.   So we've been struggling to help the defense bar to
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 46 of 72 46

              1    file more motions, deal with these changes and to keep them

              2    informed, and we've had, you know, some -- a few issues where

              3    it's difficult for us to get information that needs to be

              4    conveyed.

14: 37:0 3    5                And so following up on Judge Warren's question about

              6    eligibility -- or prioritization, perhaps, is a better word,

              7    we -- there's never been anything official or any sort of

              8    information really put out there about what are considered

              9    violent offenses.

14: 37:2 6   10                So it's very difficult to tell how the lists are being

             11    created, what prior it is that your client may have that is the

             12    issue.   So I -- I would suggest that that could be helpful, to

             13    make that policy known as far as it's being used to create the

             14    lists.

14: 37:4 7   15                Additionally, we would --

14: 37:4 9   16                THE COURT:   In this case, Mr. Bunin, you may want to

             17    speak -- excuse me.      Yeah.   Go ahead.    Go ahead, please.    I

             18    thought you were finished.       I'm sorry.

14: 38:0 0   19                MS. WOOD:    Oh, and just the other thing.      Also, we're

             20    really trying to keep our members informed about how the court

             21    procedures are going to work logistically.         I -- I think I heard

             22    the judge mention earlier that there was a multi-agency meeting

             23    about how the dockets are going to work, and I don't think that

             24    the public defender's office was included in that.

14: 38:2 4   25                So we haven't received any information about these
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 47 of 72 47

              1    docketing policies at this point.        So -- so those are just a

              2    couple of places where, you know, it could be helpful.

14: 38:3 7    3               THE COURT:    I -- I think that the best way to handle

              4    your first question is to have the DA, through Mr. Durfee, the

              5    sheriff, through Mr. Fogler, and, if appropriate, input from

              6    Mr. Biggs, on behalf of the Attorney General, on what the

              7    parties' shared understanding and the interested nonparties'

              8    shared understanding is of disqualifying and qualifying, that

              9    is, eligible offenses or offenses that, if currently charged or

             10    previously convicted, would be violent offenses for this

             11    purpose.

14: 39:2 2   12               We did not define it across the board in prior -- in

             13    response to prior requests because it is -- can be quite

             14    complicated.    But in this case, as I recall, there were some

             15    pretty good bright lines that the parties, themselves, through

             16    various kinds of orders and interpretations had applied.           If

             17    there is a consensus as to those, that would be enormously

             18    helpful.

14: 39:4 6   19               Second point, on the procedures, I believe that there

             20    has been a discussion.      The sheriff came up with one that is

             21    being -- that hasn't been adopted by the judges, in part because

             22    they didn't think it was necessary, and there is an

             23    individualized approach.      Some have used their courtrooms plus

             24    Zoom.   Others are using only Zoom, I gather, and have made their

             25    homes Public Information Act courtrooms.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 48 of 72 48

14: 40:2 3    1               If there is a way to put -- have individual judges

              2    inform the bar, private and public defender, what procedures

              3    they're following in their docketing -- in their notices of

              4    setting, for example, it would be helpful.         But it sounds like

              5    for every court -- and, Judge Ritchie, please tell me if I'm

              6    right or wrong.     Judge Warren -- it sounds like for every court,

              7    whether the judge is in court or him or herself Zooming in, the

              8    parties, the lawyers can appear by Zoom.

14: 41:1 0    9               These hearings will be set automatically when the --

             10    when bail is denied on magistration or an informal hearing, and

             11    they will be prioritized according to those who are potentially

             12    eligible based on the absence of the violent offenses currently

             13    charged or prior -- previously convicted or other holds and

             14    violence or sexual assaults.

14: 41:4 7   15               And then the second priority given to all of those who

             16    have been waiting, and the new arrests who may be subject to

             17    disqualifying prior or present charges or convictions, but who

             18    are entitled to a new hearing.

14: 42:0 8   19               Does that help, Ms. Wood?

14: 42:1 2   20               MS. WOOD:    Yes, it does.     Thank you, Judge.

14: 42:1 5   21               THE COURT:    I wish I could be more specific to each of

             22    the 22, but I know Judge Ritchie will work with those who are

             23    tasked with this incredibly important work to communicate it

             24    well, and I thank him for that.

14: 42:4 4   25               With the information that will be exchanged, do the
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 49 of 72 49

              1    parties agree that perhaps a phone call at the same time next

              2    week might be appropriate?      I don't want to take up your time

              3    unnecessarily.    This is a busy group.

14: 43:0 3    4               MR. MANNE:    Your Honor, it's Neal Manne for the

              5    plaintiffs.    We're always happy to get on a call like this.

              6    We've been having these calls for three months.          In my view, the

              7    process is a total failure.       The minor incremental things that

              8    have been accomplished are dwarfed by the scope of the problem.

14: 43:2 7    9               In the three months that we've been having these

             10    calls, the jail population has increased, not decreased.

             11    There's a surge of COVID-19 in Texas.        The governor attributes

             12    it, in part, to the jail.      He's right.

14: 43:4 2   13               THE COURT:    He is right on that.

14: 43:4 4   14               MR. MANNE:    We don't -- I don't see this process

             15    solving either of the problems that the Court has focused on or

             16    the somewhat different issues that are the actual subject of our

             17    lawsuit.

14: 44:0 0   18               THE COURT:    I agree with the second.

14: 44:0 2   19               MR. MANNE:    We intend to bring all of the judges into

             20    the case soon, probably next week.        The ones -- I'll put it this

             21    way:   I believe that some of the judges are as unhappy with this

             22    situation and this process as the plaintiffs are, and I believe

             23    that some of the judges will be coming into this case as

             24    intervenors because they agree with the relief we seek.

14: 44:3 7   25               The ones who don't, we'll bring in as defendants.           We
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 50 of 72 50

              1    will proceed with the case as quickly as we can to work

              2    dispositive motions.     We want to try to get back to the issues

              3    that the case is actually about.       We filed an emergency motion

              4    because we saw an emergency problem three months ago.           The

              5    Court, in its wisdom, denied our motion.

14: 45:0 5    6                I don't see the process that we have been engaged in

              7    since then as getting us toward any meaningful resolution of

              8    these issues, and so -- we're happy to participate in the calls

              9    as often as you want.      We'll get on one every day, but we're

             10    also planning to try to restart the litigation and move it into

             11    a position where the Court can consider substantive motions.

14: 45:3 7   12                THE COURT:   And I don't disagree with that, Mr. Manne.

             13    I have envisioned this and proceeding, if you will, along kind

             14    of two tracks.    On the first -- this case was stayed for a long

             15    time on the parties' initiative to commit negotiations.

14: 45:5 2   16                MR. MANNE:   Right.

14: 45:5 2   17                THE COURT:   So that stay has now been lifted to permit

             18    the parties to resume the focus on written and (indiscernible)

             19    traditional fashion, no pun intended, to focus on the discovery

             20    and exchange of information necessary to bring to the Court a

             21    full record adequate to rule on the substantive issues.           A

             22    schedule order has been put into place to accomplish that, as

             23    you know.

14: 46:2 5   24                I do not see that as inconsistent with interim

             25    measures designed to respond to this extraordinary crisis, and
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 51 of 72 51

              1    that's what we're focusing on now, the very practical -- not the

              2    jurisprudential so much as the practical.         You got this backlog.

              3    You got a lot of the people.       You have judges who are out of

              4    their courtrooms, and a reduction in the number of courtrooms.

14: 46:5 7    5                You have lawyers perhaps unwilling and unable to come

              6    to court because of the pandemic.        All of these issues are

              7    practical issues that require a very practical

              8    the-devil-resides-in-the-details approach.

14: 47:2 1    9                At the same time, as the lawyers go through the

             10    process of developing the law and the facts in an adversarial

             11    fashion that the Court needs to make an accurate, fair ruling on

             12    the important issues of substantive law presented.

14: 47:4 5   13                So this is a two-track road, and my question to this

             14    group is whether -- assuming it is worthwhile to continue to

             15    have accountability calls, if you will, should they be weekly,

             16    or do you want more time in between to implement the new

             17    procedures?     You tell me.

14: 48:1 6   18                Mr. Fogler, Mr. -- Judge Ritchie, excuse me,

             19    Mr. Bunin --

14: 48:2 3   20                MR. FOGLER:    Your Honor, this is Murray Fogler.        I

             21    think a weekly call is salutary.       I think it helps spur

             22    activity.     And while no one is satisfied, I think, if you let

             23    more time pass before you hear where we are, then I think there

             24    will be even less progress made.

14: 48:4 9   25                THE COURT:    I fear you may be right.
                  Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 52 of 72 52

14: 48:5 1    1                 Is there anyone who would object to having a weekly

              2    similar call?

14: 48:5 6    3                 MR. MANNE:   The plaintiffs do not object.       We'll be

              4    happy to participate weekly.

14: 49:0 4    5                 THE COURT:   Judge Ritchie, do you think it's helpful?

14: 49:0 6    6                 JUDGE RITCHIE:   I think it's helpful, and I'll do my

              7    best to attend --

14: 49:0 9    8                 THE COURT:   Thank you.

14: 49:1 0    9                 JUDGE RITCHIE:   -- the calls.

14: 49:1 2   10                 THE COURT:   I thank you for that.

14: 49:1 7   11                 All right.   I think we have some additional tasks that

             12    are clearly laid out, and I hope for some meaningful progress

             13    over the next week.       I will look forward to virtually seeing you

             14    a week from today, same time, same place.         The link will be sent

             15    out.

14: 49:4 0   16                 Your presence and participation and practicality are

             17    most appreciated.       Thank you very much.    I hope you-all continue

             18    to keep safe and well until we talk again.         Thank you.

14: 49:5 9   19                 Anything further from anyone?

14: 50:0 3   20           (No response.)

14: 50:0 6   21                 THE COURT:   There being nothing further, we are

             22    adjourned.     I appreciate your help.

14: 50:1 2   23           (Proceedings concluded at 2:50 p.m.)

             24                                      -o0o-

             25                 I certify that the foregoing is a correct transcript
     Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 53 of 72 53

 1    from the record of proceedings in the above matter to the best

 2    of my ability and skill, and that any indiscernible designations

 3    are because of audio interference that precluded me from

 4    understanding the words spoken.

 5

 6    Date:   June 13, 2020

 7                                       /s/ Heather Alcaraz
                                         Signature of Court Reporter
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                           THE172
    Case 4:19-cv-00226 Document REPORTER:      [2] in TXSD
                                   Filed on 06/13/20          22/154 of 72
                                                      209 [1]Page
JUDGE RITCHIE: [60]           34/2 40/11                   209th [1] 3/3
JUDGE WARREN: [18]            UNIDENTIFIED                 21 [1] 12/17
13/22 13/24 14/1 14/6 14/8    SPEAKER: [4] 12/9 18/18      212 [1] 1/22
14/10 14/17 14/25 15/8        34/16 39/16                  2120 [1] 2/15
                                                           22 [7] 9/11 9/21 15/6 15/14
15/10 15/16 15/21 19/3        -                            28/18 30/14 48/22
44/24 45/1 45/6 45/9 45/13    -o0o [1] 52/24
MR. BIGGS: [3] 5/16 39/3                                   226 [1] 1/5
39/15                         /                            23 kilos [1] 20/1
MR. BUNIN: [3] 5/6 41/5       /s [1] 53/7                  23-kilo [1] 19/24
41/10                                                      250-5584 [1] 3/12
MR. DURFEE: [8] 4/22
                              1                            258 [1] 23/10
6/19 6/21 34/22 35/7 35/12    1,153 [3] 40/8 40/15 40/16   26 [1] 18/10
35/16 35/18                   1,193 [1] 40/14              274-5132 [1] 2/4
MR. FOGLER: [18] 4/25         100 [1] 40/14                274-5140 [1] 2/11
9/9 9/23 12/11 12/16 20/20    1000 [1] 1/18                2:50 [1] 52/23
21/7 22/14 28/22 28/24        1010 [1] 2/8                 3
32/16 39/20 39/22 39/24       1019 [2] 2/3 2/10
                              10th [1] 11/7                324 [2] 10/25 23/10
40/1 40/24 41/4 51/19                                      336-8330 [1] 1/22
MR. GRINSTEIN: [1]            11 [1] 1/10
                              12 [2] 11/7 22/10            337th [1] 2/25
6/10                                                       351 [1] 22/1
MR. KARAKATSANIS:             1200 [1] 22/4
                              1201 [1] 2/18                3720 [1] 2/22
[24] 4/13 16/7 16/10 16/20                                 39 [1] 18/8
17/3 17/9 17/12 17/15 17/17   12548 [1] 2/14
                              12:01 [2] 26/13 26/14        390 [1] 16/1
18/2 20/14 21/14 32/19
32/24 36/10 36/12 41/14       13 [1] 53/6                  4
41/17 42/2 42/11 42/15 43/8   1400 [1] 1/21                4,000 [1] 41/20
43/14 43/16                   1405 [1] 1/24                4/16/20 [1] 25/4
MR. MANNE: [6] 4/11           15 [1] 22/10                 400 [1] 10/14
49/3 49/13 49/18 50/15 52/2   15th [2] 2/3 2/10            426 [2] 10/15 10/18
MR. STEFFENSEN: [2]           1601 [1] 1/14                444-2044 [1] 2/23
6/5 6/7                       1640 [1] 2/7                 463-2120 [1] 2/15
MR. THIESSEN: [11]            174 [1] 22/1                 474-5073 [1] 1/25
5/19 5/22 12/22 13/4 13/9     19 [1] 49/11                 48 [1] 26/6
13/13 15/22 16/3 31/6 31/13   1900 [1] 1/21                481-1010 [1] 2/8
31/19                         1:32 [1] 1/6                 4:19-CV-226 [1] 1/5
MS. KASE: [1] 5/13            2                            4th [3] 11/1 18/10 33/3
MS. OGG: [1] 6/15
MS. ROSSI: [1] 6/2
                              20 [1] 25/4                  5
                              20009 [1] 1/15               5073 [1] 1/25
MS. SPINKS: [3] 5/3 39/9
                              202 [1] 1/15                 5100 [1] 1/18
39/11
                              2020 [2] 1/10 53/6           512 [2] 1/25 2/15
MS. WOOD: [5] 5/10
                              2044 [1] 2/23                5132 [1] 2/4
45/21 45/23 46/18 48/19
                              208 [1] 22/1                 5140 [1] 2/11
THE COURT: [165]
5                         accepted
    Case 4:19-cv-00226 Document 172 [1]  22/17
                                     Filed                 49/18 49/24
                                           on 06/13/20 in TXSD   Page 55 of 72
515 [1] 3/11                access [1] 36/1                agreeing [1] 15/12
5584 [1] 3/12               accomplish [2] 15/14 50/22     ahead [7] 4/11 17/14 19/2
565 [2] 40/16 40/19         accomplished [1] 49/8          31/12 39/24 46/17 46/17
5816 [1] 2/19               according [1] 48/11            al [2] 1/4 1/6
                            accountability [1] 51/15       Alcaraz [2] 3/10 53/7
6                           accurate [2] 38/16 51/11       ALEC [3] 1/13 4/14 16/11
6142 [1] 1/15               across [2] 11/25 47/12         ALEX [3] 3/4 5/7 41/6
653-7827 [1] 1/19           across-the-board [1] 11/25     allegation [1] 43/5
6th [1] 2/18                Act [2] 37/1 47/25             allotting [1] 8/11
                            ACTION [1] 1/5                 allowed [1] 31/11
7                           activity [2] 9/17 51/22        along [1] 50/13
701 [2] 22/2 22/10          acts [1] 11/10                 already [8] 24/20 29/8
713 [7] 1/19 2/4 2/8 2/11   actual [1] 49/16               30/10 32/3 32/4 32/4 32/10
 2/19 2/23 3/12             actually [4] 19/5 19/23        36/7
755-5816 [1] 2/19            32/21 50/3                    always [2] 6/17 49/5
76 [4] 7/17 7/23 9/11 9/22 ADAM [4] 2/12 5/17 39/4         among [4] 9/11 9/21 18/4
77002 [5] 1/18 2/4 2/10 2/19 39/4                          41/24
 3/11                       add [3] 13/4 15/17 20/13       amongst [1] 15/6
77010 [1] 2/7               added [3] 19/1 32/24 39/2      amount [1] 8/17
77098 [1] 2/23              additional [4] 19/13 19/14     Angeles [1] 1/21
7827 [1] 1/19                21/16 52/11                   ANNE [1] 1/13
78711 [1] 2/15              Additionally [1] 46/15         another [2] 28/1 36/6
78741 [1] 1/24              address [1] 30/8               answer [2] 36/22 39/21
8                           addressed [2] 26/24 28/8       ANTHONY [1] 2/17
                            adds [1] 40/6                  anybody [3] 6/10 31/23
800 [2] 1/14 12/24          adequate [1] 50/21             40/23
8004 [1] 3/11               adjourned [1] 52/22            anyone [8] 7/25 17/20 19/6
8330 [1] 1/22               administration [1] 26/1        19/12 20/6 32/16 52/1 52/19
894-6142 [1] 1/15           adopted [1] 47/21              anything [4] 12/21 43/16
9                           adversarial [1] 51/10          46/7 52/19
90067 [1] 1/21              advised [1] 9/10               apologize [6] 19/8 21/11
909 [1] 2/7                 affected [1] 7/20              21/13 45/2 45/7 45/12
980849 [1] 2/22             after [9] 8/18 21/13 25/7      apparently [6] 7/19 10/16
                             25/19 25/24 25/24 26/13       10/25 11/2 23/11 24/20
A                            34/16 36/14                   apparently -- well [1] 10/16
ability [1] 53/2            afternoon [2] 4/23 5/17        appear [11] 11/12 11/16
able [7] 12/2 31/1 34/19    again [2] 28/12 52/18          11/20 12/3 14/24 28/15 38/3
 35/15 35/25 38/2 38/10     agencies [2] 25/25 26/8        38/5 38/10 40/24 48/8
above [1] 53/1              agency [1] 46/22               appearance [1] 43/21
absence [1] 48/12           aggregate [1] 30/14            APPEARANCES [3] 1/11
absolutely [3] 18/18 29/3 ago [3] 12/13 33/4 50/4          2/1 3/1
 33/19                      agree [10] 13/21 14/18 28/3    appeared [1] 1/11
acceptable [2] 23/6 32/19    34/12 35/4 42/17 43/13 49/1   appearing [3] 4/16 4/19 6/7
A                           47/6 172 Filed on 06/13/20 in TXSD
     Case 4:19-cv-00226 Document                           30/23 35/1
                                                                 Page35/4
                                                                      56 of35/5
                                                                            72 37/6
applied [3] 7/19 44/2 47/16 attorney's [4] 2/3 2/9 3/7    39/1 51/23
applies [3] 12/13 20/24 45/6 30/25                        begin [1] 4/5
apply [4] 7/6 7/22 28/21     attorneys [8] 2/18 8/10 8/11 behalf [12] 4/8 4/16 5/18
 43/24                        9/17 15/3 29/19 38/1 38/10 7/3 8/7 10/2 12/11 31/21
appreciate [5] 6/18 7/1 18/2 attributes [1] 49/11         36/18 36/24 43/7 47/6
 37/20 52/22                 audio [1] 53/3               being [13] 5/22 12/2 17/23
appreciated [1] 52/17        Austin [2] 1/24 2/15         19/7 36/23 41/19 44/1 44/14
apprised [1] 8/12            authority [1] 16/6           45/21 46/10 46/13 47/21
approach [2] 47/23 51/8      automatic [5] 18/25 20/19 52/21
approached [1] 8/10           21/19 34/21 36/16           believe [19] 9/6 15/19 17/20
appropriate [7] 11/20 12/7 automatically [5] 18/12        17/24 19/7 19/9 21/4 22/15
 14/25 24/5 24/12 47/5 49/2 20/18 26/22 33/5 48/9         22/16 22/19 25/19 29/18
April [1] 24/17              availability [1] 40/23       31/4 41/1 41/24 42/10 47/19
areas [1] 19/25              available [3] 6/17 6/25 19/1 49/21 49/22
around [1] 16/17             Avenue [2] 1/14 1/21         believes [1] 36/24
arrest [1] 28/14             aware [1] 18/1               belt [1] 15/19
                                                          bench [1] 37/18
arrested [5] 23/1 26/12      B                            benefited [1] 28/19
 27/15 37/6 44/8             back [5] 10/9 23/3 24/14
arrestees [5] 21/4 22/19                                  best [4] 37/11 47/3 52/7
                              24/16 50/2                  53/1
 27/5 43/2 44/16             backlog [15] 27/8 27/17
arrests [19] 10/24 20/6                                   better [2] 13/20 46/6
                              28/17 30/9 33/7 33/12 34/8 between [2] 22/11 51/16
 20/24 23/13 28/19 28/22      34/9 34/19 36/7 36/8 37/5 big [1] 27/7
 30/8 30/24 33/11 33/12       40/20 43/2 51/2
 33/18 33/21 34/6 34/7 37/5 bail [31] 11/15 11/24 17/25 BIGGS [5] 2/12 5/17 39/4
 37/14 39/2 44/1 48/16                                    39/5 47/6
                              18/11 18/23 20/18 20/19     bit [1] 20/22
ARTHUR [1] 2/12               21/3 21/19 21/25 22/18
ask [9] 9/7 9/25 27/2 29/20 22/20 22/25 23/12 28/17       BLACKMER [1] 1/23
 35/1 35/9 35/11 35/12 39/11 29/9 29/12 30/3 33/4 34/21 blast [2] 31/9 31/16
asked [2] 18/11 33/4                                      board [2] 11/25 47/12
                              34/25 35/20 35/23 36/9      bond [16] 11/21 15/7 19/14
asking [3] 32/23 32/24 35/2 36/16 38/19 38/20 38/24
assault [2] 23/7 44/5                                     19/15 19/21 24/21 25/3 26/5
                              40/21 41/21 48/10           26/11 26/18 29/21 32/4
assaults [1] 48/14           bailiwick [1] 7/17
assessments [1] 40/9                                      36/15 43/6 43/11 44/17
                             Baker [2] 22/4 22/9          bonds [5] 11/12 11/13 12/3
assistant [2] 2/18 6/23      Banks [2] 40/8 41/8
Association [2] 3/8 5/21                                  24/4 38/18
                             bar [3] 10/2 45/25 48/2      both [2] 6/24 32/11
assuming [2] 37/4 51/14      based [3] 20/5 27/17 48/12 bottom [1] 9/20
assure [1] 43/20             basis [4] 8/14 10/5 18/25
attempted [1] 36/19                                       Box [2] 2/14 2/22
                              28/15                       Brar [1] 2/6
attend [1] 52/7              batch [2] 43/22 43/22
attention [1] 30/22                                       BRIAN [2] 3/2 14/2
                             bearing [1] 19/17            brief [1] 19/4
attorney [13] 2/12 2/13      been [65]
 2/16 2/21 4/24 6/14 8/21                                 briefly [1] 19/17
                             before [15] 1/9 19/17 24/10 bright [1] 47/15
 8/24 26/3 30/21 30/21 34/24 24/20 26/12 26/23 29/5 29/9
B                          changes
     Case 4:19-cv-00226 Document          46/1
                                 172[1]Filed                concluded
                                             on 06/13/20 in TXSD  Page[1] 52/23
                                                                       57 of 72
bring [6] 24/22 32/7 32/9    charge [2] 11/21 42/20         conditions [2] 10/20 43/19
49/19 49/25 50/20            charged [5] 42/22 43/18        conference [4] 1/9 1/11 4/3
bringing [1] 30/22            44/4 47/9 48/13                25/24
broadcasting [1] 7/5         charges [9] 10/19 11/3         conferring [1] 20/22
brought [1] 24/10             11/12 11/13 23/7 23/7 40/17   confusion [2] 17/18 18/4
BUNIN [16] 3/4 5/7 5/10       44/10 48/17                   Congress [2] 2/3 2/10
10/1 12/9 13/18 15/20 23/16  checking [1] 20/7              connected [1] 23/21
31/4 32/13 38/22 41/6 42/4   CHIEF [1] 1/10                 Connecticut [1] 1/14
42/15 46/16 51/19            children [1] 19/8              connection [1] 12/20
burglary [2] 19/19 19/22     chiming [1] 21/23              consensus [1] 47/17
busy [1] 49/3                Chris [1] 19/17                consider [2] 29/21 50/11
                             circulation [1] 41/3           consideration [1] 25/7
C                            circumstances [1] 11/19        considered [2] 24/4 46/8
call [10] 13/3 15/23 15/24 CIVIL [3] 1/5 1/14 1/23          consisting [1] 10/24
 19/5 19/10 19/18 49/1 49/5 clarification [2] 33/2 45/4     constitutional [1] 14/19
 51/21 52/2                  clarify [1] 34/24              contact [3] 10/1 14/3 15/4
calling [1] 31/14            clarifying [1] 27/2            continually [1] 39/2
calls [5] 49/6 49/10 50/8    class [1] 44/19                continue [2] 51/14 52/17
 51/15 52/9                  clear [4] 17/5 18/7 35/19      continued [3] 2/1 3/1 14/16
came [1] 47/20                45/12                         contrary [2] 21/2 24/1
can't [8] 15/25 25/4 27/25 clearly [4] 15/7 17/20 44/3      control [1] 13/22
 28/1 29/13 35/12 35/22       52/12                         conversation [2] 16/18 20/8
 37/24                       clerk's [1] 26/1               conversations [1] 16/19
Capitol [1] 2/14             clerks [1] 7/2                 conveyed [1] 46/4
captured [1] 34/20           client [3] 31/10 43/8 46/11    convicted [5] 7/15 9/9 43/14
care [3] 8/20 28/6 28/6      clients [1] 29/21               47/10 48/13
carefully [1] 41/23          cocaine [1] 20/1               conviction [1] 44/5
carried [2] 24/15 34/15      colleagues [2] 14/14 29/2      convictions [10] 10/19 11/3
carrying [1] 26/17           come [6] 19/6 37/17 38/1        11/10 23/5 30/11 30/24 31/1
case [17] 8/20 8/20 9/14      40/11 40/15 51/5               40/16 44/10 48/17
 9/15 11/23 12/5 19/7 19/24 coming [3] 33/5 37/14           cooperation [1] 37/21
 38/22 44/19 46/16 47/14      49/23                         copied [7] 10/12 31/4 31/5
 49/20 49/23 50/1 50/3 50/14 comment [2] 19/2 21/16          31/6 32/21 39/23 40/2
cases [5] 18/11 19/11 40/8 comments [2] 12/13 17/23         copy [1] 30/20
 40/16 42/25                 commit [1] 50/15               Corps [1] 1/14
categories [3] 44/1 45/15    committed [1] 36/18            correct [8] 6/6 21/5 22/19
 45/17                       communicate [2] 45/16           27/5 27/6 36/23 43/15 52/25
category [3] 6/10 43/3        48/23                         could [12] 7/3 7/18 7/23 9/7
 44/16                       communications [2] 7/8          10/8 31/7 31/7 43/20 43/23
caught [1] 19/25              32/21                          46/12 47/2 48/21
certain [1] 29/13            complicated [1] 47/14          couldn't [1] 14/18
certainly [2] 35/13 42/24    computer [1] 3/25              counsel [8] 5/14 12/1 12/6
certify [1] 52/25            concerns [1] 8/13               12/22 18/25 24/10 38/10
C                                                     detained
                           D 172 Filed on 06/13/20 in TXSD
     Case 4:19-cv-00226 Document                               [4]5816/22
                                                            Page     of 72 19/12
counsel... [1] 38/21           DA [2] 38/22 47/4             28/14 44/20
counsel's [1] 6/16             date [4] 32/7 32/9 38/16      detainees [6] 10/15 10/18
COUNTY [21] 1/6 2/2 2/3 53/6                                 22/2 22/8 28/18 38/17
 2/9 2/20 3/5 3/7 3/8 4/17 5/5 dating [1] 24/16              detention [6] 11/4 16/24
 5/8 5/15 5/21 10/22 19/25 DAVID [1] 2/17                    23/8 23/8 40/18 43/20
 26/2 30/24 31/9 39/13 41/6 day [15] 8/19 8/19 15/8          determination [7] 11/24
 41/21                         19/12 22/7 26/17 35/4 35/5    28/17 30/3 34/21 36/10
couple [2] 16/12 47/2          35/21 35/24 36/6 37/18        38/24 40/22
course [5] 7/4 17/17 18/21 37/18 39/1 50/9                   determines [1] 43/19
 18/21 41/5                    day's [2] 26/13 35/8          develop [1] 42/8
court [60]                     days [2] 19/7 33/5            developing [1] 51/10
court's [6] 17/22 19/11        DC [1] 1/15                   devil [1] 51/8
 20/16 20/17 21/17 26/1        DEA [1] 20/1                  didn't [5] 33/6 40/13 42/13
courthouse [1] 37/17           deal [4] 17/11 22/2 22/13     45/8 47/22
courtroom [3] 21/18 29/20 46/1                               different [4] 9/21 12/19
 29/20                         dealing [1] 17/12             30/14 49/16
courtrooms [7] 37/1 37/24 decision [2] 31/2 42/7             difficult [3] 35/9 46/3 46/10
 37/24 47/23 47/25 51/4 51/4 decisions [1] 9/9               diligently [2] 20/7 26/7
courts [10] 7/21 9/12 11/1 declared [1] 36/25                directed [1] 10/13
 12/18 13/19 18/6 22/1 22/1 decreased [1] 49/10              directly [1] 7/16
 22/8 40/23                    defendant [11] 2/2 2/5 8/8    disagree [3] 42/7 43/25
COVID [1] 49/11                8/15 8/18 11/23 13/13 14/5    50/12
COVID-19 [1] 49/11             24/9 24/10 25/1               disagreement [1] 41/9
create [1] 46/13               defendants [3] 1/7 28/18      disagreements [1] 41/8
created [1] 46/11              49/25                         disconnected [3] 21/9 22/24
creation [1] 44/22             defender [3] 5/8 41/7 48/2    23/19
credit [4] 7/15 8/11 8/17 9/8 defender's [4] 3/5 5/12        discovery [1] 50/19
credits [3] 7/19 7/22 10/5     45/24 46/24                   discussion [2] 16/13 47/20
criminal [7] 2/25 3/3 3/8      defense [12] 10/2 11/25       discussions [1] 32/9
 4/16 5/21 12/24 31/9          12/6 12/22 12/24 13/20 14/4   disposed [1] 8/19
crisis [1] 50/25               14/22 15/3 38/4 38/9 45/25    dispositive [1] 50/2
criteria [1] 44/3              define [1] 47/12              dispute [1] 11/2
critical [2] 4/20 42/8         delay [3] 30/18 36/5 36/7     disputed [3] 7/20 44/9
critical-to-the-process [1] denial [2] 25/7 36/14            44/11
 4/20                          denied [9] 24/21 25/3 26/4    disqualify [1] 10/20
curated [1] 41/23              26/10 38/18 42/21 44/17       disqualifying [8] 11/3 11/10
current [4] 10/19 23/7         48/10 50/5                    30/11 40/17 44/3 44/9 47/8
 31/25 32/11                   depend [1] 11/25              48/17
currently [3] 44/4 47/9        describing [1] 27/5           distribution [1] 32/13
 48/12                         designations [1] 53/2         district [23] 1/1 1/1 1/10
custody [2] 18/9 18/10         designed [1] 50/25            2/16 2/18 3/7 4/16 4/24 6/14
cut [1] 15/9                   detailed [1] 21/24            9/11 19/21 25/25 26/1 26/3
CV [1] 1/5                     details [1] 51/8              26/23 30/21 30/21 30/24
D                          efficiently
     Case 4:19-cv-00226 Document       [1] 18/24
                                 172 Filed                 evidentiary
                                            on 06/13/20 in TXSD        [1]of38/23
                                                                 Page 59     72
district... [5] 34/24 38/10 eight [1] 10/21                exactly [1] 18/16
 40/22 41/22 43/11           either [1] 49/15              example [5] 6/2 14/15 30/12
divided [1] 30/14            elected [1] 19/20              45/9 48/4
DIVISION [1] 1/2             eligibility [4] 15/7 20/12    exchange [1] 50/20
docket [11] 9/15 21/25 24/8 23/4 46/6                      exchanged [1] 48/25
 26/13 26/14 28/1 28/5 28/7 eligible [13] 8/24 11/11       excluded [1] 41/9
 34/14 36/1 37/18             16/17 16/21 17/21 26/16      excuse [6] 11/19 21/7 21/9
docketed [1] 42/25            28/14 30/11 38/18 43/6        21/9 46/17 51/18
docketing [2] 47/1 48/3       43/10 47/9 48/12             executive [4] 7/21 17/19
dockets [3] 22/6 35/6 46/23 eliminate [1] 32/9              18/6 45/6
does [3] 39/3 48/19 48/20 ELIZABETH [1] 1/13               exigent [1] 11/18
doesn't [3] 11/14 29/8 44/21 else [5] 6/10 32/16 40/7 42/4 expect [2] 41/10 41/12
doing [7] 7/13 13/7 14/22     43/24                        expectation [1] 35/22
 15/15 27/7 36/18 43/1       elucidate [1] 20/21           expected [1] 8/9
done [13] 18/24 23/14 36/19 emergency [2] 50/3 50/4        explain [3] 11/19 12/4
 36/20 36/20 36/23 37/5      encourage [2] 14/13 14/21 25/21
 37/19 40/9 40/10 40/15      end [2] 28/10 39/1            explained [1] 28/16
 42/19 45/21                 engaged [1] 50/6              explanation [1] 12/15
down [4] 15/6 17/19 18/6 enormously [2] 12/16 47/17 expressed [1] 21/19
 31/15                       enough [2] 30/20 37/23        extraordinary [2] 11/18
Drive [1] 1/24               ensure [1] 45/21               50/25
                             entire [1] 31/16
DRIVER [2] 3/6 6/23
                             entities [1]  7/3
                                                           F
duplicative [2] 29/5 29/11                                 facially [1] 43/5
DURFEE [7] 2/17 4/24         entitled [13] 17/25 29/23
 6/15 6/16 6/23 34/23 47/4    29/24 30/4 42/4 42/21 42/23 fact [4] 30/13 34/20 42/5
                              42/25 44/6 44/14 44/18        43/17
dwarfed [1] 49/8                                           facts [2] 41/19 51/10
DWIGHT [1] 1/4                44/21 48/18
                             envisioned [1] 50/13          factual [3] 16/14 17/25 18/1
E                            equally [1] 12/13             failed [3] 11/12 11/16 12/3
e-mail [6] 7/8 11/6 12/15    equipped [1] 17/9             failure [5] 11/19 14/24
 13/4 14/3 39/6              ERIC [2] 2/13 5/18             28/15 45/16 49/7
e-mailing [1] 31/15          Essentially [1] 43/1          fair [1] 51/11
e-mails [2] 10/12 15/4       et [2] 1/4 1/6                faith [1] 12/4
each [12] 9/12 22/7 28/13 even [5] 18/4 18/5 28/15         fall [1] 43/2
 28/17 28/18 29/4 30/15       40/24 51/24                  familiar [1] 12/8
 36/25 37/12 39/14 40/22     every [11] 9/14 9/15 13/18 Fannin [1] 2/7
 48/21                        19/11 28/4 35/23 37/17       far [2] 37/15 46/13
earlier [2] 32/22 46/22       37/18 48/5 48/6 50/9         fashion [3] 40/24 50/19
ease [1] 14/16               everybody [6] 31/10 39/23 51/11
easily [1] 42/21              41/2 42/3 42/16 43/24        fault [1] 12/2
echo [1] 12/12               everyone [5] 14/17 16/21 FCRR [1] 3/10
ED [1] 2/5                    24/7 28/13 40/2              fear [1] 51/25
effect [1] 21/17             evidence [2] 29/24 41/14      federal [3] 16/22 16/23
                                                            43/17
F                                [1] 2/6
                           Ford 172
     Case 4:19-cv-00226 Document                            6/9 6/13
                                      Filed on 06/13/20 in TXSD      7/15
                                                                   Page 607/22
                                                                           of 728/11 9/8
feeling [1] 17/9              foregoing [1] 52/25          10/5 12/4 14/14 38/12 39/9
felonies [2] 23/5 23/6        formal [18] 21/3 22/18       45/18 47/15
felons [2] 7/15 9/9            22/20 22/24 23/11 24/23     good-time [2] 9/8 10/5
felony [14] 9/11 10/19 11/1 24/23 25/5 25/9 26/18 29/9 Google [1] 15/23
 11/3 12/18 17/6 17/19 17/22 29/12 29/15 29/17 29/23       got [6] 11/6 13/6 25/25 35/6
 18/4 18/10 22/16 40/22        30/2 40/24 41/21            51/2 51/3
 41/22 43/11                  formalized [1] 38/20         gotten [1] 20/3
few [2] 36/5 46/2             Forty [2] 22/10 40/15        governor [1] 49/11
fifty [1] 10/21               Forty-five [1] 22/10         governor's [1] 8/10
fifty-eight [1] 10/21         forward [2] 45/18 52/13      grant [3] 11/20 30/5 30/7
figure [1] 12/2               four [3] 11/10 12/3 26/15 granted [3] 8/17 24/11
file [1] 46/1                 framing [1] 16/12            34/14
filed [5] 8/14 10/4 10/5 10/6 frank [1] 12/24              granting [1] 30/7
 50/3                         Franklin [1] 2/18            Gray [1] 2/6
filing [1] 12/6               front [2] 29/14 41/22        great [8] 22/13 25/18 27/17
fill [1] 7/12                 full [1] 50/21               27/23 29/15 32/7 40/1 40/3
filtered [1] 17/23            fulsome [1] 12/15            greatest [1] 44/12
final [1] 40/7                furnished [1] 24/2           Greenbriar [1] 2/22
financial [1] 10/20           further [2] 52/19 52/21      GRINSTEIN [2] 1/17 6/11
                                                           group [8] 9/19 21/25 22/1
find [4] 7/10 10/1 10/2       G                            22/2 22/5 41/24 49/3 51/14
 25/18                        gather [2] 36/25 47/24
finding [1] 16/23                                          guess [1] 43/4
                              general [5] 2/12 2/13 6/16 guy [1] 14/23
fine [3] 7/1 29/5 39/7         31/12 47/6
finished [2] 34/16 46/18                                   guys [2] 10/5 12/25
                              generated [1] 32/8
first [15] 4/6 6/23 7/15      GEORGE [1] 1/13              H
 10/14 10/18 10/24 16/16      GERVAIS [1] 1/20             handle [1] 47/3
 17/14 23/10 26/9 26/15 32/5 gets [4] 39/23 40/2 42/6      handles [1] 9/15
 32/8 47/4 50/14               42/16                       handling [1] 12/19
five [2] 21/10 22/10          getting [3] 23/12 44/13 50/7 happen [3] 7/23 33/7 42/13
flipped [1] 22/5              give [3] 8/24 20/14 23/25    happened [2] 18/14 36/13
Floor [3] 2/3 2/10 2/18       given [8] 11/12 11/13 15/8 happening [1] 42/13
floors [1] 22/7                20/4 24/4 40/21 41/25 48/15 happy [7] 14/3 15/2 15/22
focus [2] 50/18 50/19         glad [1] 23/2                39/16 49/5 50/8 52/4
focused [1] 49/15             goals [1] 7/13               HARRIS [21] 1/6 2/2 2/3
focusing [1] 51/1             Godfrey [2] 1/17 1/20        2/9 2/20 3/5 3/7 3/8 4/17 5/5
FOGLER [15] 2/6 2/6 5/1 going [18] 6/1 8/16 10/11          5/8 5/15 5/21 10/22 19/25
 9/7 12/9 13/4 13/17 21/22     13/12 15/8 19/5 25/18 25/18 26/2 30/24 31/8 39/13 41/6
 22/15 28/24 39/24 40/25       26/14 34/10 34/18 35/20     41/21
 47/5 51/18 51/20              35/21 35/23 40/20 41/8      hasn't [2] 36/19 47/21
folks [1] 41/8                 46/21 46/23                 hate [1] 13/6
follow [1] 14/14              gone [2] 24/3 24/19          have [125]
following [4] 4/3 26/14 46/5 GONZALEZ [1] 2/5              haven't [8] 8/21 8/24 14/23
 48/3                         good [17] 4/23 5/6 5/17 5/19 18/6 19/16 20/10 20/11
H                          HERB172
     Case 4:19-cv-00226 Document      2/25on
                                 [2] Filed 4/15           31/11 49/20
                                             06/13/20 in TXSD         52/6
                                                                Page 61 of 72
haven't... [1] 46/25         here [10] 4/24 5/22 6/8 6/16 I'm [31] 4/15 4/24 5/11 5/20
having [9] 4/6 15/13 15/14 12/14 37/19 41/20 41/24          6/17 6/22 8/7 10/16 13/3
17/22 23/4 32/8 49/6 49/9     43/4 44/23                    20/3 23/2 23/20 27/16 29/13
52/1                         herself [1] 48/7               31/11 31/24 32/23 32/23
HCCLA [2] 12/25 31/17        Hey [1] 13/6                   32/24 34/3 34/5 34/6 34/8
he [15] 8/9 8/16 11/6 11/7 Hi [1] 45/24                     34/9 36/23 37/11 38/7 39/18
11/7 14/24 15/12 19/18       HIDALGO [2] 2/20 5/15          40/12 46/18 48/5
19/23 19/24 20/1 30/20       him [5] 13/4 15/14 36/24      I've [7] 20/3 20/3 20/4 20/7
36/24 39/15 49/13             48/7 48/24                    20/10 24/3 24/19
he's [2] 19/18 49/12         his [7] 11/7 11/15 12/15      ICE [1] 23/8
hear [5] 4/9 14/24 23/22      15/14 15/20 28/21 32/13      idea [1] 34/25
40/13 51/23                  histories [1] 42/22           identified [3] 7/18 23/4
heard [5] 17/22 21/17 24/1 history [1] 45/3                 23/10
33/6 46/21                   hit [1] 26/16                 identify [2] 4/8 26/4
hearing [39] 11/17 12/1      hold [2] 37/4 43/5            identifying [1] 38/17
12/4 18/9 19/14 20/16 24/8 holdover [1] 24/9               immediate [1] 19/14
24/9 24/11 24/21 24/24 25/6 holds [6] 11/4 11/9 23/8       immediately [5] 8/18 25/25
25/9 26/6 26/18 26/23 28/17 23/8 40/18 48/13                26/12 26/17 27/20
29/9 29/13 29/23 30/3 33/3 home [1] 19/7                   implement [1] 51/16
33/9 34/13 36/10 37/20       homes [2] 37/1 47/25          important [4] 16/15 41/18
38/19 38/20 41/13 41/22      Honor [39] 5/1 5/4 5/7 5/17 48/23 51/12
42/4 42/21 42/23 42/24 43/5 6/3 6/6 6/11 6/17 6/20 6/22 improved [1] 28/20
44/6 44/18 48/10 48/18        8/2 12/10 12/12 16/8 16/11 include [2] 13/17 41/3
hearings [36] 11/16 17/25 17/4 20/15 20/21 21/15           included [4] 39/6 39/12
18/11 18/14 18/23 19/19       23/20 28/23 32/17 32/20       41/1 46/24
20/5 20/8 20/11 20/18 20/19 33/15 34/17 34/23 35/8         including [3] 16/18 18/10
20/23 21/3 21/19 21/21        36/11 39/4 39/6 39/12 39/17 38/21
21/25 22/18 22/20 22/25       40/12 40/25 41/15 41/19      inconsistent [2] 9/21 50/24
23/12 23/14 33/4 33/7 33/17 43/9 49/4 51/20                increased [1] 49/10
33/19 34/22 34/25 35/3       HONORABLE [1] 1/9             incredibly [1] 48/23
35/20 35/23 37/25 38/23      hope [5] 13/21 31/25 39/1 incremental [1] 49/7
38/24 40/22 44/22 48/9        52/12 52/17                  indeed [1] 12/17
Heather [2] 3/10 53/7        hopeful [1] 45/18             indicated [1] 35/6
held [2] 4/3 38/23           hopefully [1] 41/2            indigency [1] 44/21
help [11] 13/20 14/14 15/21 hours [1] 26/6                 indigent [1] 44/17
16/3 16/13 17/2 29/1 31/15 HOUSTON [8] 1/2 1/18 2/4 indiscernible [11] 10/7
45/25 48/19 52/22             2/7 2/10 2/19 2/23 3/11       15/10 17/10 17/13 34/2
helpful [14] 10/9 10/12 11/6 however [1] 20/7               40/10 42/3 42/20 45/14
12/16 30/21 31/3 38/12 40/5 HUDSON [2] 2/13 5/18            50/18 53/2
46/12 47/2 47/18 48/4 52/5 hundred [2] 10/21 36/17         individual [6] 13/19 15/15
                                                            16/7 19/23 27/23 48/1
52/6                         I                             individualized [13] 11/15
helps [2] 13/21 51/21        I'd [4] 7/9 11/17 35/9 36/20 11/24 12/4 18/23 23/12
her [1] 39/21                I'll [7] 4/9 15/1 15/23 25/21
I                          involuntary
     Case 4:19-cv-00226 Document        [1]on8/15
                                 172 Filed                  1/13 4/14
                                               06/13/20 in TXSD   Page16/12
                                                                       62 of16/25
                                                                             72   18/18
individualized... [8] 28/16 involved [2] 9/18 18/25          20/4 21/5 21/13 21/16 22/19
 30/3 34/21 36/9 38/23 40/21 involving [1] 40/17             31/5 32/15 32/18 36/21 43/8
 41/13 47/23                  issue [11] 7/14 7/25 8/8 8/8   Karakatsanis's [1] 38/14
individually [2] 9/13 9/15 9/14 10/11 12/1 12/5 17/11        KASE [3] 2/21 2/21 5/14
individuals [6] 11/16 19/16 37/23 46/12                      KATHRYN [3] 2/21 2/21
 23/15 43/10 44/13 44/13      issues [10] 6/24 7/12 46/2     5/14
inform [3] 18/13 30/25 48/2 49/16 50/2 50/8 50/21 51/6       keep [4] 39/15 46/1 46/20
informal [7] 24/23 24/24       51/7 51/12                    52/18
 25/7 29/15 29/19 38/19       its [3] 18/9 21/19 50/5        key [1] 41/19
                                                             kilo [1] 19/24
 48/10                        J                              kilos [1] 20/1
informally [2] 41/24 44/17 jail [9] 7/16 10/15 10/16
information [16] 9/8 14/22 10/22 23/1 32/4 41/21 49/10       KIM [3] 2/16 3/6 4/24
 20/2 20/4 20/14 21/2 23/25 49/12                            kind [4] 12/14 30/20 44/17
 24/1 30/23 45/19 46/3 46/8 JIMENEZ [3] 2/9 39/18            50/13
 46/25 47/25 48/25 50/20                                     kinds [1] 47/16
                               39/22                         know [27] 4/10 8/1 9/22
informative [1] 7/9           JOSEPH [2] 1/17 6/11
informed [3] 31/2 46/2                                       11/5 11/5 12/25 13/9 13/10
                              judge [67]                     13/11 13/12 15/23 15/25
 46/20                        Judge Rosenthal [2] 13/23
informing [1] 9/5                                            15/25 17/2 20/2 20/7 20/12
                               44/25                         21/10 27/17 32/14 34/24
initiative [1] 50/15          judge's [3] 16/2 28/1 40/22
inmates [6] 7/17 9/11 9/18 judges [35] 4/17 9/12 9/21        36/2 38/12 46/2 47/2 48/22
 22/8 22/21 23/1                                             50/23
                               10/14 12/2 15/6 15/15 17/6    Knowing [1] 19/4
innocent [1] 43/12             17/19 17/20 17/22 18/4 19/6
input [1] 47/5                                               knowledge [1] 37/12
                               20/5 20/10 20/22 22/16        knowledgeable [1] 6/24
inquire [1] 28/12              26/23 28/18 28/20 29/21
inquiry [3] 9/2 11/15 11/24 30/20 31/16 36/19 36/25          known [2] 30/23 46/13
intend [1] 49/19                                             knows [1] 42/24
                               37/16 37/17 38/15 42/6
intended [1] 50/19             47/21 48/1 49/19 49/21        L
intending [1] 6/14             49/23 51/3                    lack [1] 37/24
intent [1] 6/3                JUNE [7] 1/10 7/15 11/1        lag [1] 40/13
interested [13] 2/12 2/16      11/7 18/10 33/3 53/6          laid [1] 52/12
 2/20 4/7 4/16 4/19 4/20 5/25 June 10th [1] 11/7             large [2] 16/3 21/18
 5/25 7/11 11/17 45/20 47/7 June 4th [2] 11/1 33/3           largely [1] 11/25
interesting [2] 7/9 18/22     jurisprudential [1] 51/2       last [11] 9/10 17/23 18/9
interference [1] 53/3         just [26] 4/10 7/9 10/11        18/11 19/9 20/15 21/10
interim [1] 50/24              12/12 12/23 12/23 13/3         21/17 37/6 42/13 43/22
interns [1] 7/2                15/11 17/16 20/13 20/21       latest [1] 9/9
interpretations [1] 47/16      21/12 25/1 25/3 29/7 31/9     law [7] 2/21 7/2 16/22 16/22
interrupted [1] 21/12          33/2 33/6 33/15 34/23 35/17    16/23 51/10 51/12
intervenors [3] 5/18 39/5      35/19 41/7 45/5 46/19 47/1    lawsuit [1] 49/17
 49/24                                                       lawyer [2] 10/4 14/4
intervention [1] 45/20        K                              lawyers [15] 3/8 5/21 12/25
invited [1] 38/9              KARAKATSANIS [15]               13/5 13/7 13/12 13/21 14/23
L                                172 13/14
                           look [4]
     Case 4:19-cv-00226 Document      Filed 29/4 31/10 in TXSD
                                            on 06/13/20    25/6 25/20
                                                                 Page27/2
                                                                      63 of27/19
                                                                            72   28/12
lawyers... [7] 16/7 31/9       52/13                         29/4 30/9 30/23 35/8 35/14
 32/13 38/4 48/8 51/5 51/9 looks [1] 14/23                   35/15 35/25 36/3 36/4 36/5
lazy [1] 13/7                 loosely [1] 23/5               36/11 37/16 37/16 39/5 39/5
learning [1] 42/13            Los [1] 1/21                   41/16 42/21 42/23 42/24
least [4] 18/12 20/8 35/9     lose [1] 19/7                  44/25 45/3 45/22 46/11
 36/23                        lost [1] 41/19                 46/16 48/16 51/25
leave [1] 14/25               lot [3] 15/13 15/13 51/3       maybe [3] 30/22 44/9 45/7
led [1] 25/19                 Louisiana [1] 1/18             mean [5] 15/9 30/3 31/11
LEE [1] 1/9                   LYNN [2] 2/2 2/9               33/3 44/21
legal [3] 5/14 16/13 16/16 M                                 meaningful [2] 50/7 52/12
lengthy [1] 35/2                                             means [1] 45/4
                              ma'am [7] 4/22 8/4 9/6         measures [1] 50/25
less [2] 15/2 51/24            14/11 23/22 27/3 45/10
let [2] 7/14 51/22                                           mechanical [1] 3/24
                              made [10] 7/8 12/13 15/1       mechanics [1] 18/16
let's [2] 19/2 23/2            19/1 21/16 22/6 25/12 32/4
level [1] 38/19                                              mechanism [2] 20/23 22/18
                               47/24 51/24                   media [1] 7/3
lifted [1] 50/17              magistrate [1] 26/5
like [15] 7/9 9/25 11/5 14/24 magistration [3] 36/15         meet [1] 18/17
 26/5 26/10 27/4 28/12 36/20 38/19 48/10                     meeting [1] 46/22
 37/14 39/10 39/12 48/4 48/6 mail [6] 7/8 11/6 12/15 13/4    MELISSA [2] 2/2 5/4
 49/5                                                        members [1] 46/20
                               14/3 39/6                     membership [1] 31/12
likely [5] 41/25 42/10 42/18 mailing [1] 31/15
 44/2 44/8                                                   mention [1] 46/22
                              mails [2] 10/12 15/4           mentioned [1] 40/13
limit [3] 16/6 16/9 45/6      mainly [1] 8/15
limited [2] 8/6 44/20                                        message [1] 15/24
                              majority [1] 29/15             met [2] 19/16 20/11
LINA [2] 2/20 5/15            make [18] 11/20 11/23
line [2] 4/10 9/20                                           methods [2] 12/19 12/19
                               12/22 13/10 16/12 17/5        MICHAEL [1] 1/20
lines [1] 47/15                17/25 18/7 31/1 31/7 32/6
link [1] 52/14                                               might [3] 15/12 41/13 49/2
                               32/10 34/18 34/19 39/23       mind [3] 15/4 31/8 31/16
list [62]                      39/25 46/13 51/11
listed [1] 38/21                                             minor [1] 49/7
                              makes [1] 30/15                minute [1] 22/10
listened [1] 8/12             man [2] 40/1 40/3
lists [13] 10/13 12/20 14/5 manageable [2] 15/8 30/15        minutes [2] 21/10 22/11
 17/24 18/12 21/6 22/21 23/3 MANNE [8] 1/16 4/12 31/5        miss [1] 21/14
 37/13 38/16 38/16 46/10                                     missed [1] 21/10
                               32/15 32/18 43/7 49/4 50/12   misunderstood [1] 45/7
 46/14                        many [5] 9/22 35/14 36/3
litigate [1] 35/23                                           MITCHAM [2] 2/17 6/23
                               37/15 43/17                   model [1] 14/13
litigation [1] 50/10          MARK [3] 3/8 5/20 14/9
LLP [3] 1/17 1/20 2/6                                        moment [2] 12/13 17/16
                              materials [1] 7/10             Monday [1] 22/11
located [1] 22/3              matter [3] 11/14 29/8 53/1
location [3] 22/3 22/4 22/10 may [46] 8/22 10/16 11/2        Mondays [1] 22/4
logistically [1] 46/21                                       months [3] 49/6 49/9 50/4
                               11/18 11/18 12/23 15/13       Montopolis [1] 1/24
long [7] 24/17 36/9 37/22      16/12 16/13 16/22 18/19
 37/22 37/23 38/1 50/14                                      more [22] 12/8 14/3 14/13
                               19/21 22/23 24/17 24/17
M                           13/18172
     Case 4:19-cv-00226 Document  13/19  15/11
                                      Filed    15/20 in TXSD
                                            on 06/13/20 negotiations [1]of 50/15
                                                               Page 64     72
more... [19] 14/21 15/1        23/16 31/4 31/18 32/12      never [1] 46/7
15/22 18/8 18/10 20/14 24/3    38/22                       new [31] 1/21 8/14 8/18
27/19 30/15 35/11 35/12        MS [6] 1/13 2/2 2/9 2/21 3/4 19/6 19/11 20/6 20/24 21/4
35/12 35/15 36/3 36/6 46/1     3/6                          22/18 23/13 27/5 28/14
48/21 51/16 51/23              Ms. [7] 6/2 31/5 32/15       28/19 28/20 28/21 30/8
Morton [5] 19/17 19/24         39/18 39/18 39/22 48/19      33/11 33/12 33/17 33/21
20/9 20/12 20/13               Ms. Jimenez [2] 39/18        34/6 34/7 37/5 37/13 37/14
most [10] 13/1 17/6 29/15      39/22                        39/1 43/2 44/1 48/16 48/18
29/18 29/18 38/3 41/25         Ms. Rossi [3] 6/2 31/5       51/16
42/10 42/18 52/17              32/15                       newly [1] 22/25
motion [7] 8/14 8/18 9/17      Ms. Spinks [1] 39/18        next [8] 17/14 18/15 18/15
10/4 12/22 50/3 50/5           Ms. Wood [1] 48/19           26/13 26/17 49/1 49/20
motions [4] 12/6 46/1 50/2     much [5] 5/16 6/18 13/19     52/13
50/11                          51/2 52/17                  nine [1] 26/22
move [1] 50/10                 multi [1] 46/22             no [26] 1/5 10/18 11/2 16/22
MR [16] 1/13 1/16 1/17         multi-agency [1] 46/22       23/5 23/6 23/7 23/7 23/17
1/20 1/23 2/6 2/12 2/13 2/17   multiple [4] 10/7 15/10 34/2 23/18 33/7 35/21 36/9 39/8
2/17 3/4 3/6 3/8 12/9 20/12    34/3                         39/20 40/16 40/18 42/1 42/3
51/18                          MURRAY [5] 2/6 5/1 22/15 43/23 45/5 45/8 45/16 50/19
Mr. [59]                       40/25 51/20                  51/22 52/20
Mr. Banks [2] 40/8 41/8        mute [2] 7/3 23/20          No. [1] 43/22
Mr. Biggs [1] 47/6             my [37] 6/3 6/16 8/6 8/7    No. 1 [1] 43/22
Mr. Bunin [13] 5/10 10/1       8/11 8/23 10/11 11/17 14/5 nobody [1] 32/11
12/9 13/18 15/20 23/16 31/4    15/1 15/2 17/14 18/15 18/15 non [1] 12/19
32/13 38/22 42/4 42/15         19/11 20/2 20/8 23/25 24/8 non-methods [1] 12/19
46/16 51/19                    25/11 25/11 26/16 27/1      none [2] 43/13 44/11
Mr. Driver [1] 6/23            27/18 27/25 28/5 28/7 30/6 nonetheless [1] 12/5
Mr. Durfee [3] 6/15 6/16       31/14 34/14 37/9 37/12      nonparties [3] 4/7 5/25 7/12
47/4                           45/16 49/6 51/13 52/6 53/2 nonparties' [1] 47/7
Mr. Fogler [9] 9/7 12/9        myself [2] 31/14 37/17      nonparty [5] 4/16 4/19 4/20
                                                            5/7 5/14
13/4 13/17 21/22 28/24         N                           not [81]
39/24 47/5 51/18               name [2] 5/10 31/10
Mr. Karakatsanis [12]                                      nothing [1] 52/21
                               names [3] 9/12 10/25 29/4 notice [5] 35/1 35/7 35/8
16/25 18/18 20/4 21/5 21/13    NEAL [3] 1/16 4/12 49/4
21/16 22/19 31/5 32/15                                      35/21 38/20
                               necessary [5] 6/25 16/24    notices [1] 48/3
32/18 36/21 43/8               25/6 47/22 50/20
Mr. Karakatsanis's [1]                                     notified [1] 8/23
                               necessity [1] 9/17          now [22] 8/16 10/13 12/3
38/14                          need [16] 10/22 11/15 12/1 17/1 20/24 25/22 26/25
Mr. Manne [5] 31/5 32/15       12/6 29/11 35/2 35/11 35/12 27/16 30/8 32/23 32/23
32/18 43/7 50/12               35/15 36/3 36/5 36/22 37/2 32/24 33/9 33/11 37/7 40/7
Mr. Mitcham [1] 6/23           39/14 41/12 41/13
Mr. Steffensen [1] 6/5                                      41/21 41/23 44/18 44/18
                               needed [2] 26/3 38/24        50/17 51/1
Mr. Thiessen [10] 10/2         needs [2] 46/3 51/11
N                          onerous
     Case 4:19-cv-00226 Document          34/10
                                 172[1]Filed                participate
                                             on 06/13/20 in TXSD        65 of50/8
                                                                   Page [2]   72 52/4
number [10] 15/8 15/24         ones [7] 23/3 29/13 38/17 participating [1] 19/5
30/10 32/20 35/20 37/25         40/19 42/18 49/20 49/25     participation [1] 52/16
37/25 40/13 41/20 51/4         only [10] 4/18 12/14 15/17 particular [3] 9/18 14/4
numbers [4] 25/16 25/17         17/24 19/20 21/3 30/23      25/1
25/18 30/13                     33/11 40/6 47/24            particularly [1] 45/19
NW [1] 1/14                    Open [1] 37/1                parties [12] 1/11 4/7 5/25
                               opportunity [6] 11/22 30/2 7/11 16/18 18/4 38/21 45/20
O                               30/4 30/5 35/3 45/20        47/15 48/8 49/1 50/18
O'Neil [1] 2/6                 opposed [2] 15/14 42/9       parties' [2] 47/7 50/15
o0o [1] 52/24                  order [5] 8/10 17/19 18/6 party [6] 2/12 2/16 2/20
object [4] 35/16 35/18 52/1     45/6 50/22                  4/21 31/21 31/22
 52/3                          orders [2] 7/21 47/16        pass [1] 51/23
objecting [1] 31/24            other [21] 7/12 7/21 9/17 past [3] 7/8 29/18 36/14
objection [4] 31/13 31/19       11/4 11/9 12/17 13/8 17/22 people [38] 7/18 7/23 8/22
 33/1 39/7                      19/6 20/10 23/7 23/8 23/8   11/1 11/7 15/3 15/20 16/1
objects [1] 32/11               36/19 36/25 37/17 40/18     17/24 18/8 18/10 18/12
obviously [4] 16/5 22/9         42/23 43/19 46/19 48/13     19/18 19/21 20/16 20/18
 22/13 38/22                   others [9] 4/9 5/24 9/19     21/20 23/9 24/4 24/16 26/4
occasion [1] 24/3               12/8 14/21 23/16 28/6 44/21 27/10 28/4 31/15 32/3 33/5
occurred [3] 20/20 20/25        47/24                       34/3 34/14 36/17 37/6 41/20
 21/22                         ought [1] 42/18              41/23 42/5 42/9 43/14 43/18
occurring [1] 23/2             our [15] 6/23 6/24 7/13 7/16 44/8 51/3
off [1] 15/9                    9/15 17/5 17/6 18/13 25/24 per [1] 20/8
offense [1] 44/4                30/22 33/3 43/21 46/20      perfect [1] 13/22
offenses [8] 18/5 40/18         49/16 50/5                  perhaps [5] 10/21 20/21
 43/18 46/9 47/9 47/9 47/10    out [19] 7/10 10/1 10/3 12/2 46/6 49/1 51/5
 48/12                          13/3 13/5 13/18 15/2 17/1 period [1] 35/2
office [15] 2/3 2/9 2/13 3/5    24/10 29/20 31/1 31/16 32/4 permit [2] 18/24 50/17
 3/7 5/12 24/2 26/1 26/2        41/7 46/8 51/3 52/12 52/15 person [2] 6/24 19/24
 30/25 31/14 32/13 37/20       outlined [1] 43/22           personal [2] 19/15 36/15
 45/25 46/24                   outreach [1] 14/25           personally [2] 13/2 13/3
official [2] 3/10 46/7         outstanding [1] 40/15        perspective [1] 43/21
often [2] 18/24 50/9           over [10] 7/8 7/10 7/11 7/20 PETER [1] 1/23
OGG [4] 2/16 3/6 4/24 6/14      16/6 24/15 26/7 34/15 43/23 phone [4] 6/1 19/17 41/25
Oh [1] 46/19                    52/13                       49/1
one [33] 7/14 10/14 11/14      overcrowding [1] 14/16       place [7] 20/8 22/18 25/22
 12/5 14/5 16/13 16/22 19/19   own [1] 15/14                27/13 32/5 50/22 52/14
 21/3 21/4 22/25 22/25 23/18                                placed [2] 24/7 28/4
                               P                            places [1] 47/2
 24/3 24/13 24/20 26/9 26/16
 27/2 28/4 29/4 29/17 31/25    p.m [2] 1/6 52/23            plaintiff [1] 44/19
 32/20 33/20 35/8 35/23        P.O [2] 2/14 2/22            plaintiff's [1] 38/21
 37/25 41/20 44/3 47/20 50/9   pandemic [1] 51/6            plaintiffs [10] 1/4 1/12 4/12
 51/22                         part [5] 9/19 11/23 11/23    4/14 6/8 6/12 12/11 49/5
                                47/21 49/12
P                          present
     Case 4:19-cv-00226 Document 172[14]  2/24
                                      Filed    3/2 4/10 in TXSD
                                            on 06/13/20     51/10 Page 66 of 72
plaintiffs... [2] 49/22 52/3   6/1 6/17 7/2 11/3 11/21        produced [1] 3/25
planning [1] 50/10             19/10 38/17 41/2 44/10         program [3] 26/9 26/10
plea [1] 8/15                  44/10 48/17                    26/11
pleaded [6] 8/8 8/19 24/14     presented [2] 37/13 51/12      progress [2] 51/24 52/12
28/5 32/3 32/10                presentence [1] 40/9           prohibit [1] 7/4
please [13] 4/11 6/7 7/3       president [1] 5/20             prohibited [1] 8/10
10/1 14/1 17/15 25/23 39/5     presumptively [4] 11/8         project [2] 1/23 26/4
39/6 41/4 45/1 46/17 48/5      19/13 36/8 43/12               prompt [3] 34/20 40/21
plenty [2] 35/4 36/2           pretrial [6] 18/11 22/2 22/8   45/20
plus [1] 47/23                 26/1 30/23 40/9                promptly [10] 10/9 25/14
point [14] 13/22 16/14         pretty [1] 47/15               28/16 30/7 30/8 32/14 36/1
16/16 17/7 17/14 18/1 18/7     previous [2] 16/18 25/6        37/25 38/20 38/23
18/8 26/24 29/13 41/7 42/14    previously [10] 11/11 11/13    prone [1] 40/17
47/1 47/19                     11/16 12/3 22/21 23/9 24/7     pronunciation [1] 5/9
points [2] 16/13 16/14         24/19 47/10 48/13              proposal [4] 16/2 18/22
policies [1] 47/1              prior [24] 10/19 11/3 11/9     21/24 22/17
policy [1] 46/13               11/12 11/19 14/24 18/5 23/5    prosecution [1] 14/3
pop [1] 20/6                   24/21 28/15 28/21 30/11        prosecutors [1] 38/4
population [1] 49/10           38/15 40/16 41/16 42/1         prospect [1] 44/13
position [3] 13/20 43/7        44/10 44/10 44/16 46/11        protection [1] 14/19
50/11                          47/12 47/13 48/13 48/17        protocol [1] 21/20
possible [1] 42/19             prioritization [1] 46/6        provided [5] 10/14 12/14
posting [1] 32/12              prioritized [1] 48/11          34/20 38/16 38/25
potentially [4] 11/11 28/14    priority [2] 44/12 48/15       prudent [1] 36/6
38/18 48/11                    private [2] 10/2 48/2          PSAs [2] 40/10 40/15
PR [14] 11/12 11/13 11/20      proactive [1] 12/21            public [10] 3/5 5/8 5/11
12/3 15/7 19/21 23/6 24/21     proactively [1] 13/20          13/15 41/7 43/20 45/24
25/3 26/4 26/11 38/18 43/6     probably [2] 41/7 49/20        46/24 47/25 48/2
43/10                          problem [4] 38/6 45/16         pulled [2] 26/16 26/22
practical [5] 38/25 51/1       49/8 50/4                      pun [1] 50/19
51/2 51/7 51/7                 problems [1] 49/15             purpose [2] 37/1 47/11
practicalities [1] 17/1        procedure [8] 20/23 27/13      pursuant [1] 21/19
practicality [1] 52/16         28/20 28/21 43/1 43/21         put [11] 13/19 22/17 25/22
practices [1] 14/12            43/23 44/1                     26/8 31/8 31/9 41/13 46/8
practicing [1] 5/9             procedures [4] 46/21 47/19     48/1 49/20 50/22
praised [1] 14/13              48/2 51/17                     putting [1] 28/12
                               proceed [1] 50/1
precluded [1] 53/3
                               proceeding [1] 50/13
                                                              Q
predicate [1] 8/25                                            qualify [1] 18/5
predicated [1] 45/11           proceedings [7] 3/24 4/1
                               4/3 7/5 35/9 52/23 53/1        qualifying [1] 47/8
preliminary [1] 16/12                                         question [16] 7/17 7/22
prepare [1] 35/3               process [14] 4/20 12/8 17/2
                               20/24 25/22 26/20 27/4 40/6    8/22 18/15 18/16 23/15
prepared [1] 43/24                                            25/11 25/11 27/1 27/2 30/6
presence [1] 52/16             44/22 49/7 49/14 49/22 50/6
                                                              38/15 43/4 46/5 47/4 51/13
Q                          rejoined
     Case 4:19-cv-00226 Document 172 [1]  21/23
                                       Filed on 06/13/20 in TXSD   [1] 28/5
                                                            review Page 67 of 72
quickly [6] 9/16 25/12       relatively [2] 30/9 30/13      reviewed [2] 28/5 32/2
28/20 38/25 42/19 50/1       release [14] 9/18 10/4 10/20   reviewing [1] 37/12
quite [3] 25/18 34/10 47/13   10/21 15/7 16/17 16/21        right [45] 4/5 6/4 6/21 7/7
quote [2] 34/9 43/10          17/21 19/21 20/1 23/6 41/25    9/1 9/25 10/8 10/11 13/14
                              43/6 43/10                     13/16 18/2 18/18 23/24 25/2
R                            released [20] 7/18 7/24 8/9     25/8 25/8 25/23 27/9 27/16
raise [3] 7/12 8/21 12/1      8/17 9/23 10/3 11/9 14/15      27/21 29/1 29/6 29/10 29/10
raised [4] 7/14 7/17 7/22     14/16 14/23 19/19 19/23        29/16 30/16 30/19 33/10
 8/8                          23/4 30/10 32/10 42/10         33/10 33/24 34/1 39/14 40/7
range [1] 12/18               42/18 43/18 44/2 44/8          41/21 42/2 42/11 44/6 44/23
Rarely [1] 29/17             relief [5] 24/11 34/14 44/14    45/13 48/6 49/12 49/13
rather [3] 20/13 26/17 36/5 44/14 49/24                      50/16 51/25 52/11
reach [2] 13/3 13/5          remember [4] 8/16 9/6          rights [3] 1/14 1/23 14/20
reached [2] 24/14 34/15       24/25 25/1                    risk [1] 14/16
reactions [1] 11/17          remotely [1] 37/16             RITCHIE [19] 2/25 4/15
reading [1] 7/9              removes [2] 30/17 30/17         4/18 8/3 21/12 23/15 27/1
ready [3] 4/5 22/11 35/23 repeat [1] 24/6                    28/21 29/1 34/6 35/5 36/18
really [2] 46/8 46/20        report [2] 10/9 40/8            36/22 37/2 37/8 48/5 48/22
reason [3] 15/17 27/19       reporter [4] 3/9 3/10 25/9      51/18 52/5
 37/24                        53/7                          Ritchie's [1] 14/14
reasonable [1] 35/1          reporting [1] 21/21            RMR [1] 3/10
reasonably [1] 43/20         reports [1] 7/7                road [2] 18/17 51/13
reasons [3] 30/17 35/18      representing [4] 4/7 5/25      role [2] 4/8 14/13
 42/23                        13/12 14/4                    roll [1] 22/11
recall [1] 47/14             request [3] 36/15 39/15        rolling [1] 22/13
receive [1] 12/20             40/24                         ROSENTHAL [5] 1/9
received [4] 7/7 36/22 41/21 requests [1] 47/13              13/23 13/23 18/19 44/25
 46/25                       require [2] 38/13 51/7         ROSSI [4] 1/13 6/2 31/5
recent [4] 44/5 45/3 45/4    requirement [1] 20/12           32/15
 45/5                        requiring [1] 11/4             rubber [1] 18/17
recirculate [1] 28/13        requisite [1] 8/24             rule [3] 8/25 11/25 50/21
recognizance [1] 19/15       resides [1] 51/8               ruled [1] 7/21
recognize [1] 16/6           resolution [1] 50/7            rules [2] 7/4 7/6
record [5] 13/15 24/10 25/9 resource [1] 6/25               ruling [1] 51/11
 50/21 53/1                  respect [1] 21/5               Rusk [1] 3/11
recorded [1] 3/24            respond [3] 18/19 38/14        RUSSELL [1] 1/4
recording [1] 7/5             50/25
                             responded [1] 9/16
                                                            S
records [2] 37/1 41/17
reduction [1] 51/4           response [5] 23/17 39/8        safe [1] 52/18
referenced [1] 32/22          39/20 47/13 52/20             safety [1] 43/20
referred [1] 22/21           restart [1] 50/10              said [8] 22/24 24/21 27/25
referring [2] 20/19 22/17 result [1] 9/20                    36/14 39/25 40/3 40/8 45/3
refreshed [1] 41/2           resume [1] 50/18               salutary [1] 51/21
                                                            same [9] 7/5 32/2 35/21
S                                17218/12
                           set [17]
     Case 4:19-cv-00226 Document      Filed18/25 20/18 in TXSD
                                            on 06/13/20    25/23 Page 68 of 72
same... [6] 43/12 43/23 49/1    20/20 20/24 21/19 21/22        sitting [1] 19/21
 51/9 52/14 52/14               25/12 26/22 28/16 33/5 35/5    situation [1] 49/22
SARAH [3] 3/4 5/11 45/24        36/1 36/8 36/16 38/20 48/9     six [3] 22/8 22/9 25/25
satisfied [1] 51/22            setting [3] 36/16 37/12 48/4    skill [1] 53/2
saw [2] 12/15 50/4             settings [1] 36/2               small [1] 30/9
say [5] 30/2 30/9 35/15        seven [1] 12/24                 smaller [1] 30/13
 37/10 37/14                   several [6] 7/7 7/8 7/21        solely [2] 42/6 44/20
saying [3] 27/22 37/11 42/5     11/11 17/18 36/17              solving [1] 49/15
says [4] 11/7 19/20 25/1       sexual [4] 23/7 40/17 44/5      some [34] 7/10 9/16 12/20
 25/3                           48/14                           12/21 12/22 12/22 13/7
schedule [1] 50/22             share [2] 14/22 31/11            17/24 20/14 24/1 24/18
scheduled [4] 18/23 22/7       shared [3] 7/13 47/7 47/8        24/18 28/5 29/4 29/12 29/14
 35/1 35/20                    sharing [1] 45/19                32/3 33/2 35/1 36/4 36/9
scope [1] 49/8                 she [1] 8/16                     37/16 41/8 41/9 42/6 42/8
SCOTT [4] 2/17 4/23 6/22       sheriff [27] 2/5 5/2 8/11        44/14 46/2 47/14 47/23
 34/23                          8/23 9/3 9/4 13/17 18/22        49/21 49/23 52/11 52/12
scrutiny [1] 19/14              19/3 20/22 21/18 21/25         someone [2] 20/11 26/10
second [11] 10/11 10/24         22/16 28/13 30/19 32/6 32/6    something [2] 10/23 30/22
 18/8 23/11 43/2 44/7 44/7      34/18 36/19 38/25 39/15        sometimes [1] 12/19
 44/12 47/19 48/15 49/18        40/20 41/24 43/24 44/24        somewhat [2] 8/6 49/16
secondhand [1] 21/1             47/5 47/20                     soon [2] 43/22 49/20
secondly [1] 33/1              sheriff's [7] 9/1 17/24 21/20   sorry [9] 6/22 23/20 34/3
see [6] 6/14 19/12 31/10        24/2 26/2 36/17 37/20           34/5 34/6 38/7 39/18 40/12
 49/14 50/6 50/24              short [2] 42/24 43/19            46/18
seeing [1] 52/13               shorthand [2] 16/20 16/20       sort [2] 44/12 46/7
seek [3] 13/20 44/15 49/24     should [17] 7/19 7/23 12/5      sounds [3] 27/4 48/4 48/6
seeking [2] 10/4 12/4           14/15 15/21 28/8 31/4 31/4     sources [1] 17/23
seem [2] 11/22 37/15            31/5 34/16 35/22 36/1 36/12    SOUTHERN [1] 1/1
seems [1] 36/6                  36/15 36/16 43/23 51/15        spaces [1] 22/6
seen [2] 15/13 29/5            shouldn't [1] 32/5              speak [6] 6/15 6/15 6/17
send [10] 12/25 14/3 29/3      show [2] 26/13 32/3              7/25 28/1 46/17
 29/7 32/11 32/12 32/12        shown [1] 26/16                 speakers [3] 10/7 15/10
 32/14 39/14 40/20             Signature [1] 53/7               34/2
sending [2] 15/4 31/16         significant [1] 36/7            speaking [8] 4/8 4/9 6/1 8/7
sends [2] 9/4 30/20            similar [1] 52/2                 14/1 31/18 34/4 45/1
sense [2] 11/17 44/9           similarly [1] 45/8              specific [4] 22/6 22/7 22/7
sent [4] 9/12 11/1 13/18       simple [1] 41/16                 48/21
 52/14                         simply [1] 21/16                SPINKS [3] 2/2 5/4 39/18
separately [2] 9/12 9/16       simultaneously [1] 22/9         split [1] 9/11
serious [1] 43/18              since [7] 8/10 8/22 10/24       spoke [1] 19/17
served [1] 8/19                 19/7 19/9 36/6 50/7            spoken [1] 53/4
services [3] 26/2 26/2 30/23   single [1] 19/12                spotty [1] 9/21
sessions [2] 22/10 22/11       sir [4] 4/13 5/22 16/10         spread [1] 15/5
S                                [2] 28/6
                           taken172
     Case 4:19-cv-00226 Document     Filed 28/6            43/20 44/20
                                           on 06/13/20 in TXSD         47/23
                                                                 Page 69 of 7247/24
spur [1] 51/21               takes [1] 17/12                48/3 48/3 51/4
staggered [1] 18/23          taking [2] 4/6 20/8           them [38] 9/16 10/20 12/20
standing [1] 36/8            talk [2] 19/3 52/18            12/21 13/1 13/3 13/6 13/10
Stars [1] 1/21               talked [1] 19/6                15/23 15/24 20/2 24/18
start [3] 4/6 31/14 42/18    talking [8] 17/1 25/5 33/11 24/18 27/21 27/22 29/4 29/5
started [1] 32/8              34/8 34/9 37/7 41/23 44/22 29/12 29/14 29/15 29/18
starting [2] 42/9 42/14      task [1] 15/12                 29/18 30/5 30/7 31/15 34/20
state [3] 5/18 31/1 39/5     tasked [1] 48/23               34/22 35/14 36/3 36/5 36/8
STATES [2] 1/1 1/10          tasks [1] 52/11                36/9 37/16 37/16 37/18 38/3
Station [1] 2/14             technology [1] 29/19           38/18 46/1
status [8] 1/9 7/25 9/8 11/5 Telephone [1] 3/2             themselves [2] 15/15 47/15
 23/12 29/21 38/17 40/19     tell [10] 8/1 13/2 13/6 13/6 then [16] 4/9 7/11 18/22
statute [1] 19/20             20/10 28/1 29/13 46/10 48/5 19/2 19/12 19/14 19/24
stay [2] 15/25 50/17          51/17                         21/22 28/12 30/19 38/5
stayed [1] 50/14             telling [2] 27/16 32/23        42/19 44/16 48/15 50/7
STEFFENSEN [2] 1/23 6/5 ten [4] 15/3 15/3 20/2 20/5 51/23
stenography [1] 3/24         term [1] 23/4                 there's [9] 25/6 28/15 32/24
STEPHEN [1] 3/6              terms [3] 7/20 24/17 45/17 35/21 36/6 41/9 45/5 46/7
still [11] 10/15 10/16 10/22 terrific [3] 14/6 26/19 28/11 49/11
 22/3 23/10 23/11 26/21      TEXAS [18] 1/1 1/6 1/18 these [28] 11/13 12/20 13/1
 28/14 36/20 42/4 44/5        1/23 1/24 2/2 2/4 2/7 2/10    13/2 13/7 16/7 20/5 20/7
Street [1] 2/7                2/12 2/15 2/19 2/23 3/11      20/10 20/23 26/4 28/4 31/15
struck [2] 17/19 18/6         16/22 16/23 19/20 49/11       32/3 32/8 34/25 35/3 35/9
struggling [1] 45/25         than [9] 12/8 14/3 15/1 15/2 35/18 43/9 43/14 46/1 46/25
subject [3] 11/9 48/16 49/16 15/22 18/9 24/3 26/17 36/5 48/9 49/6 49/9 50/8 51/6
substantive [4] 44/23 50/11 thank [24] 4/13 4/22 4/25 they [51] 7/8 7/20 8/12 8/14
 50/21 51/12                  5/3 5/13 5/16 5/19 5/22 5/23 8/23 10/16 12/20 15/24 17/8
such [3] 12/1 37/17 44/3      6/4 6/6 6/9 6/18 8/5 10/9     17/8 17/9 20/10 20/11 22/17
suggest [2] 35/14 46/12       18/18 32/25 40/4 48/20        24/17 25/20 26/3 26/7 26/8
suggestion [1] 31/8           48/24 52/8 52/10 52/17        26/11 26/11 27/15 28/7
Suite [5] 1/14 1/18 1/21 2/7 52/18                          29/19 29/21 29/24 30/3
 3/11                        that [293]                     30/11 32/3 32/5 32/14 35/25
supportive [1] 34/25         that's [25] 6/3 7/1 13/15      36/25 37/15 38/3 38/5 38/8
sure [7] 10/17 20/3 32/10     16/2 16/20 18/15 18/17        40/19 40/21 41/1 41/25 42/7
 34/18 34/19 39/23 39/25      20/18 25/22 27/6 28/11 29/5 42/23 43/11 43/13 44/2
surge [1] 49/11               29/6 29/16 29/24 30/6 31/18 44/14 47/22 48/11 49/24
surrounding [1] 19/25         33/13 33/15 37/6 38/12        51/15
Susman [2] 1/17 1/20          42/12 43/11 44/12 51/1       they'll [3] 26/13 26/23
suspect [1] 15/5             the-devil-resides-in-the-det 37/19
suspenders [1] 15/19         ails [1] 51/8                 they're [24] 6/24 10/3 13/7
                             their [18] 8/12 9/15 9/18      23/6 23/13 23/13 26/12
T                             14/19 15/24 16/24 28/18       26/12 26/22 29/23 29/24
take [3] 32/7 37/18 49/2      29/21 36/25 37/21 42/25       32/4 35/1 35/5 37/14 37/15
T                           35/2 35/15
     Case 4:19-cv-00226 Document       36/3on
                                 172 Filed  36/9 42/6 in TXSD
                                              06/13/20   unclearPage 11/13
                                                                 [1] 70 of 72
they're... [8] 38/9 42/21       45/5 49/1 49/2 50/15 51/9     unconstitutional [1] 17/20
 42/22 42/25 44/5 44/11 45/8    51/16 51/23 52/14             under [4] 9/9 16/22 16/22
 48/3                          today [6] 4/8 9/22 21/4        16/23
they've [2] 28/15 32/4          22/25 33/6 52/14              understand [14] 8/22 10/22
THIESSEN [13] 3/8 5/20         together [4] 17/19 25/25       16/15 16/25 17/2 17/4 17/7
 10/2 12/9 13/18 13/19 15/11    26/8 26/9                     26/20 30/7 36/13 36/20
 15/20 23/16 31/4 31/18        told [7] 20/3 20/4 20/15       41/19 44/19 45/6
 32/12 38/22                    21/1 26/3 33/16 34/11         understanding [7] 17/6
thing [1] 46/19                tomorrow [7] 24/15 26/21       18/13 19/10 33/3 47/7 47/8
things [1] 49/7                 28/7 28/8 34/16 39/1 41/2     53/4
think [47] 4/5 4/18 8/15 9/5   too [1] 41/4                   undertake [1] 15/13
 11/14 12/7 12/24 14/7 15/11   took [1] 8/20                  undisputed [1] 44/11
 15/13 16/13 16/14 17/5 17/8   total [4] 22/10 26/15 26/21    unhappy [1] 49/21
 17/8 17/22 21/12 21/23         49/7                          UNITED [2] 1/1 1/10
 22/23 22/23 25/17 26/21       touch [1] 13/1                 universal [1] 26/2
 31/3 33/6 33/9 33/10 33/14    touched [1] 33/8               unless [2] 16/23 25/6
 34/10 35/8 36/21 40/5 41/18   toward [1] 50/7                unnecessarily [1] 49/3
 42/8 42/14 42/17 42/17        track [4] 15/25 19/7 39/15     unquote [1] 43/10
 46/21 46/23 47/3 47/22         51/13                         until [1] 52/18
 51/21 51/21 51/22 51/23       tracks [1] 50/14               unwilling [1] 51/5
 52/5 52/6 52/11               traditional [1] 50/19          up [14] 13/14 18/25 20/6
third [2] 42/20 44/16          transcript [2] 3/24 52/25      20/24 22/6 31/10 32/7 32/9
this [89]                      transmittal [1] 39/6           35/15 38/16 43/11 46/5
this people [1] 24/16          transmitting [1] 7/5           47/20 49/2
thorough [1] 32/11             transparency [1] 40/6          up-to-date [1] 38/16
those [59]                     treated [1] 36/15              updated [2] 38/24 40/20
though [2] 17/5 37/20          tremendous [1] 18/3            us [6] 19/13 26/6 29/3 39/22
thought [6] 8/15 22/13 24/4    triage [1] 45/17               46/3 50/7
 42/12 45/9 46/18              trial [2] 8/14 8/18            use [2] 23/4 37/24
thoughts [2] 12/7 23/18        true [2] 33/13 33/15           used [3] 45/9 46/13 47/23
three [9] 11/8 11/9 35/10      try [2] 50/2 50/10             useful [1] 40/6
 43/25 45/15 45/17 49/6 49/9   trying [3] 17/1 36/13 46/20    using [2] 38/15 47/24
                               Tuesdays [1] 22/3
 50/4
                               turn [1] 7/11
                                                              V
through [11] 10/12 17/23                                      various [6] 7/20 16/17
 22/1 22/1 24/3 24/20 26/11    turned [1] 15/2
                               two [17] 8/22 9/6 10/13        17/23 26/23 32/21 47/16
 47/4 47/5 47/15 51/9                                         verbal [1] 39/20
thrown [1] 16/17                10/21 11/9 16/14 19/18 21/3
                                21/6 22/21 22/24 35/9 36/6    verify [1] 37/2
Thursday [2] 19/9 25/25                                       very [27] 5/6 5/16 5/19 6/9
Thursdays [1] 22/3              37/25 41/19 50/14 51/13
                               two-track [1] 51/13            6/13 6/18 7/9 10/9 10/12
till [2] 24/15 34/15                                          11/6 16/14 17/5 18/7 19/4
time [26] 7/15 7/22 8/11       types [1] 18/5
                                                              26/8 35/19 38/12 39/9 40/5
 8/19 9/8 10/5 13/18 22/7      U                              41/18 42/24 43/18 45/18
 22/8 22/9 22/10 24/14 26/15   unable [1] 51/5                46/10 51/1 51/7 52/17
V                           25/5 31/1
     Case 4:19-cv-00226 Document 172 33/9
                                      Filed 33/11 35/2 in TXSD
                                            on 06/13/20    16/16 19/19 25/6
                                                                 Page 71    26/19
                                                                         of 72
via [3] 1/11 3/2 4/3          35/22 37/7 41/7 41/22 42/9 29/13 29/21 34/10 38/25
VICTORIA [1] 2/9              42/13 44/22 46/19 49/5 50/8 41/12
video [3] 1/11 4/3 21/3       50/9 51/1                   while [1] 51/22
view [1] 49/6                we've [9] 19/1 20/2 20/5     who [67]
viewed [1] 30/14              29/5 33/19 45/25 46/2 49/6 who's [5] 4/10 6/24 13/24
violence [4] 30/12 40/17      49/9                        14/4 14/5
 42/22 48/14                 website [2] 31/9 32/12       whom [3] 40/8 40/10 44/1
violent [12] 10/19 10/19     Wednesdays [1] 22/4          whose [1] 4/8
 11/10 23/5 23/7 40/16 44/4  week [24] 5/10 7/8 7/15      why [4] 10/23 12/4 16/2
 44/4 44/5 46/9 47/10 48/12   9/10 11/1 17/23 18/11 19/9 41/12
virtual [6] 20/23 21/25       19/18 20/5 20/12 20/15      wide [1] 12/18
 22/24 24/8 34/21 34/21       21/17 22/12 22/25 33/3      will [38] 6/15 7/11 11/24
virtually [5] 9/14 18/24      36/14 37/6 42/13 43/22 49/2 11/25 13/2 13/3 13/5 13/6
 35/21 36/25 52/13            49/20 52/13 52/14           13/19 17/2 24/15 26/11 28/7
                             weekend [1] 26/7             29/1 32/17 35/4 36/1 36/2
W                            weekly [4] 51/15 51/21 52/1 36/2 38/16 38/23 38/25 39/1
wait [1] 12/22                52/4                        39/21 39/23 39/25 41/1 48/9
waiting [5] 23/11 23/13      welcome [2] 4/20 12/7        48/11 48/22 48/25 49/23
27/12 39/11 48/16            well [23] 10/16 11/18 13/11 50/1 50/13 51/15 51/24
want [11] 14/15 14/24         13/14 15/16 16/2 23/16 25/5 52/13 52/14
18/22 19/13 20/13 29/24       26/8 27/11 29/12 29/23      willing [1] 38/1
46/16 49/2 50/2 50/9 51/16 32/23 33/12 33/17 37/23        winnow [1] 15/6
wanted [9] 15/17 17/4         39/1 39/13 42/21 43/2 43/13 wisdom [1] 50/5
17/25 18/7 18/13 33/2 34/24 48/24 52/18                   wish [3] 20/17 21/19 48/21
35/19 41/7                   went [2] 22/14 24/10         wishes [1] 19/11
wants [1] 40/23              were [35] 7/19 7/20 9/6      within [3] 26/6 32/13 44/3
WARREN [10] 3/2 11/6          9/12 9/19 10/13 10/25 11/8 without [3] 9/16 10/20
12/14 13/25 14/2 14/10        11/8 11/9 11/10 19/11 20/15 40/24
21/14 36/24 45/2 48/6         23/9 24/4 26/3 26/4 26/15 witnesses [1] 6/25
Warren's [2] 21/2 46/5        26/16 27/15 28/6 28/6 32/20 WOOD [4] 3/4 5/11 45/24
Washington [1] 1/15           34/3 34/14 36/16 37/6 37/13 48/19
wasn't [4] 8/9 36/20 40/10 40/10 40/14 40/15 44/20        word [3] 16/16 45/9 46/6
45/12                         44/21 46/18 47/14           words [1] 53/4
watching [1] 19/11           weren't [2] 24/14 34/15      work [8] 17/1 22/14 39/3
wave [1] 44/7                what'd [2] 21/14 37/10       46/21 46/23 48/22 48/23
way [6] 8/9 11/20 45/18      what's [4] 23/12 40/19 42/8 50/1
47/3 48/1 49/21               43/1                        worked [2] 26/7 26/8
ways [2] 19/1 30/15          Whatever [1] 14/25           working [1] 26/21
we [68]                      whether [9] 7/23 10/4 17/9 works [1] 26/10
we'd [1] 39/12                30/25 38/4 38/19 44/2 48/7 worry [1] 41/19
we'll [7] 4/6 19/2 29/3 42/19 51/14                       worthwhile [1] 51/14
49/25 50/9 52/3              which [17] 8/2 8/16 10/12 would [55]
we're [20] 4/5 16/25 17/11 11/6 11/14 12/2 13/12 13/12 written [1] 50/18
W    Case 4:19-cv-00226 Document 172 Filed on 06/13/20 in TXSD Page 72 of 72
wrong [3] 36/23 37/10 48/6
Y
Yeah [3] 34/5 41/11 46/17
yes [32] 6/3 6/21 8/4 9/5 9/6
13/24 14/11 16/4 16/5 16/10
18/21 23/22 24/19 25/13
25/15 25/17 25/21 27/3
28/23 28/25 30/1 31/20 32/1
32/25 33/22 36/12 38/9
43/13 45/1 45/1 45/10 48/20
yesterday [14] 18/9 21/4
22/25 24/6 24/8 24/15 25/8
26/9 26/15 28/2 28/7 33/20
34/13 34/15
yet [2] 18/6 23/3
York [1] 1/21
you [136]
you'll [1] 34/19
you're [11] 4/18 15/8 18/17
25/17 25/18 27/4 30/6 33/10
33/10 40/3 44/6
you've [5] 24/1 25/19 29/8
34/11 35/6
you-all [1] 52/17
your [59]
Your Honor [33] 5/1 5/4
5/7 6/3 6/6 6/11 6/17 6/20
8/2 12/12 16/11 17/4 20/15
20/21 21/15 23/20 28/23
32/17 32/20 33/15 34/23
35/8 36/11 39/4 39/6 39/12
39/17 40/12 40/25 41/19
43/9 49/4 51/20
yourselves [2] 4/8 7/4
Z
Zoom [11] 19/5 29/20 29/20
37/20 38/3 38/5 38/11 40/23
47/24 47/24 48/8
Zooming [1] 48/7
